


Exhibit 10.4

 

EXECUTION COPY

 

VERSION: MAY 2000

 

 

[g258302ko01i001.jpg]

 

 

GLOBAL MASTER SECURITIES LENDING AGREEMENT

 


 

CONTENTS

 

1.

Applicability

1

 

 

 

2.

Interpretation

1

 

 

 

3.

Loans Of Securities

5

 

 

 

4.

Delivery

6

 

 

 

5.

Collateral

7

 

 

 

6.

Distributions And Corporate Actions

10

 

 

 

7.

Rates Applicable To Loaned Securities And Cash Collateral

11

 

 

 

8.

Redelivery Of Equivalent Securities

11

 

 

 

9.

Failure To Redeliver

13

 

 

 

10.

Set-Off Etc

14

 

 

 

11.

Transfer Taxes

17

 

 

 

12.

Lender’s Warranties

17

 

 

 

13.

Borrower’s Warranties

18

 

 

 

14.

Events Of Default

18

 

 

 

15.

Interest On Outstanding Payments

19

 

 

 

16.

Transactions Entered Into As Agent

20

 

 

 

17.

Termination Of This Agreement

21

 

 

 

18.

Single Agreement

21

 

 

 

19.

Severance

22

 

 

 

20.

Specific Performance

22

 

 

 

21.

Notices

22

 

 

 

22.

Assignment

23

 

 

 

23.

Non-Waiver

23

 

 

 

24.

Governing Law And Jurisdiction

23

 

 

 

25.

Time

23

 

 

 

26.

Recording

23

 

 

 

27.

Waiver Of Immunity

24

 

 

 

28.

Miscellaneous

24

 

 

 

SIGNATURES

25

 

 

ANNEX AND SCHEDULE

 

 


 

AGREEMENT, dated as of November 13, 2008,

 

BETWEEN:

 

FSA Asset Management LLC (“Party A”) a limited liability company formed under
the laws of the State of Delaware acting through a Designated Office; and

 

Dexia Crédit Local (“Party B”) a French share company licensed as a bank under
French law acting through a Designated Office.

 


1.           APPLICABILITY


 


1.1         FROM TIME TO TIME THE PARTIES MAY ENTER INTO TRANSACTIONS IN WHICH
ONE PARTY (“LENDER”) WILL TRANSFER TO THE OTHER (“BORROWER”) SECURITIES AND
FINANCIAL INSTRUMENTS (“SECURITIES”) AGAINST THE TRANSFER OF COLLATERAL (AS
DEFINED IN PARAGRAPH 2) WITH A SIMULTANEOUS AGREEMENT BY BORROWER TO TRANSFER TO
LENDER SECURITIES EQUIVALENT TO SUCH SECURITIES ON A FIXED DATE OR ON DEMAND
AGAINST THE TRANSFER TO BORROWER BY LENDER OF ASSETS EQUIVALENT TO SUCH
COLLATERAL.


 


1.2         EACH SUCH TRANSACTION SHALL BE REFERRED TO IN THIS AGREEMENT AS A
“LOAN” AND SHALL BE GOVERNED BY THE TERMS OF THIS AGREEMENT, INCLUDING THE
SUPPLEMENTAL TERMS AND CONDITIONS CONTAINED IN THE SCHEDULE AND ANY ADDENDA OR
ANNEXURES ATTACHED HERETO, UNLESS OTHERWISE AGREED IN WRITING.


 


1.3         EITHER PARTY MAY PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT EITHER
DIRECTLY OR THROUGH A NOMINEE.


 


2.           INTERPRETATION


 


2.1         IN THIS AGREEMENT:-


 

“Act of Insolvency” means in relation to either Party

 

(I)        ITS MAKING A GENERAL ASSIGNMENT FOR THE BENEFIT OF, OR ENTERING INTO
A REORGANISATION, ARRANGEMENT, OR COMPOSITION WITH CREDITORS; OR

 

(II)       ITS STATING IN WRITING THAT IT IS UNABLE TO PAY ITS DEBTS AS THEY
BECOME DUE; OR

 

(III)      ITS SEEKING, CONSENTING TO OR ACQUIESCING IN THE APPOINTMENT OF ANY
TRUSTEE, ADMINISTRATOR, RECEIVER OR LIQUIDATOR OR ANALOGOUS OFFICER OF IT OR ANY
MATERIAL PART OF ITS PROPERTY; OR

 

(IV)     THE PRESENTATION OR FILING OF A PETITION IN RESPECT OF IT (OTHER THAN
BY THE OTHER PARTY TO THIS AGREEMENT IN RESPECT OF ANY OBLIGATION UNDER THIS
AGREEMENT) IN ANY COURT OR BEFORE ANY AGENCY ALLEGING OR FOR THE BANKRUPTCY,
WINDING-UP OR INSOLVENCY OF SUCH PARTY (OR ANY ANALOGOUS PROCEEDING) OR SEEKING
ANY REORGANISATION, ARRANGEMENT, COMPOSITION, RE-ADJUSTMENT, ADMINISTRATION,
LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE STATUTE,
LAW OR REGULATION, SUCH PETITION NOT HAVING BEEN

 

1


 

STAYED OR DISMISSED WITHIN 30 DAYS OF ITS FILING (EXCEPT IN THE CASE OF A
PETITION FOR WINDING-UP OR ANY ANALOGOUS PROCEEDING IN RESPECT OF WHICH NO SUCH
30 DAY PERIOD SHALL APPLY); OR

 

(V)      THE APPOINTMENT OF A RECEIVER, ADMINISTRATOR, LIQUIDATOR OR TRUSTEE OR
ANALOGOUS OFFICER OF SUCH PARTY OVER ALL OR ANY MATERIAL PART OF SUCH PARTY’S
PROPERTY; OR

 

(VI)     THE CONVENING OF ANY MEETING OF ITS CREDITORS FOR THE PURPOSE OF
CONSIDERING A VOLUNTARY ARRANGEMENT AS REFERRED TO IN SECTION 3 OF THE
INSOLVENCY ACT 1986 (OR ANY ANALOGOUS PROCEEDING);

 

“Alternative Collateral” means Collateral having a Market Value equal to the
Collateral delivered pursuant to paragraph 5 and provided by way of substitution
in accordance with the provisions of paragraph 5.3;

 

“Base Currency” means the currency indicated in paragraph 2 of the Schedule;

 

“Business Day” means a day other than a Saturday or a Sunday on which banks and
securities markets are open for business generally in each place stated in
paragraph 3 of the Schedule and, in relation to the delivery or redelivery of
any of the following in relation to any Loan, in the place(s) where the relevant
Securities, Equivalent Securities, Collateral or Equivalent Collateral are to be
delivered;

 

“Cash Collateral” means Collateral that takes the form of a transfer of
currency;

 

“Close of Business” means the time at which the relevant banks, securities
exchanges or depositaries close in the business centre in which payment is to be
made or Securities or Collateral is to be delivered;

 

“Collateral” means such securities or financial instruments or transfers of
currency as are referred to in the table set out under paragraph 1 of the
Schedule as being acceptable or any combination thereof as agreed between the
Parties in relation to any particular Loan and which are delivered by Borrower
to Lender in accordance with this Agreement and shall include Alternative
Collateral;

 

“Defaulting Party” shall have the meaning given in paragraph 14;

 

“Designated Office” means the branch or office of a Party which is specified as
such in paragraph 4 of the Schedule or such other branch or office as may be
agreed to in writing by the Parties;

 

“Equivalent “ or “equivalent to” in relation to any Securities or Collateral
provided under this Agreement means securities, together with cash or other
property(in the case of Collateral) as the case may be, of an identical type,
nominal value, description and amount to particular Securities or Collateral, as
the case may be, so provided.  If and to the extent that such Securities or
Collateral, as the case may be, consists of securities that are partly paid or
have been converted, subdivided, consolidated, made the subject of a takeover,
rights of pre-emption, rights to receive securities or a certificate which may
at a future date be exchanged for securities, the expression shall include such
securities or

 

2


 

other assets to which Lender or Borrower as the case may be, is entitled
following the occurrence of the relevant event, and, if appropriate, the giving
of the relevant notice in accordance with paragraph 6.4 and provided that Lender
or Borrower, as the case may be, has paid to the other Party all and any sums
due in respect thereof.  In the event that such Securities or Collateral, as the
case may be, have been redeemed, are partly paid, are the subject of a
capitalisation issue or are subject to an event similar to any of the foregoing
events described in this paragraph, the expression shall have the following
meanings:-

 

(a)             in the case of redemption, a sum of money equivalent to the
proceeds of the redemption;

 

(b)            in the case of a call on partly paid securities, securities
equivalent to the relevant Loaned Securities or Collateral, as the case may be,
provided that Lender shall have paid Borrower, in respect of Loaned Securities,
and Borrower shall have paid to Lender, in respect of Collateral, an amount of
money equal to the sum due in respect of the call;

 

(c)             in the case of a capitalisation issue, securities equivalent to
the relevant Loaned Securities or Collateral, as the case may be, together with
the securities allotted by way of bonus thereon;

 

(d)            in the case of any event similar to any of the foregoing events
described in this paragraph, securities equivalent to the Loaned Securities or
the relevant Collateral, as the case may be, together with or replaced by a sum
of money or securities or other property equivalent to that received in respect
of such Loaned Securities or Collateral, as the case may be, resulting from such
event;

 

“Income” means any interest, dividends or other distributions of any kind
whatsoever with respect to any Securities or Collateral;

 

“Income Payment Date”, with respect to any Securities or Collateral means the
date on which Income is paid in respect of such Securities or Collateral, or, in
the case of registered Securities or Collateral, the date by reference to which
particular registered holders are identified as being entitled to payment of
Income;

 

“Letter of Credit” means an irrevocable, non-negotiable letter of credit in a
form, and from a bank, acceptable to Lender;

 

“Loaned Securities” means Securities which are the subject of an outstanding
Loan;

 

“Margin” shall have the meaning specified in paragraph 1 of the Schedule with
reference to the table set out therein;

 

“Market Value” means:

 

(a)             in relation to the valuation of Securities, Equivalent
Securities, Collateral or Equivalent Collateral (other than Cash Collateral or a
Letter of Credit):

 

3


 

(i)        such price as is equal to the market quotation for the bid price of
such Securities, Equivalent Securities, Collateral and/or Equivalent Collateral
as derived from a reputable pricing information service reasonably chosen in
good faith by Lender; or

 

(ii)       if unavailable the market value thereof as derived from the prices or
rates bid by a reputable dealer for the relevant instrument reasonably chosen in
good faith by Lender,

 

in each case at Close of Business on the previous Business Day or, at the option
of either Party where in its reasonable opinion there has been an exceptional
movement in the price of the asset in question since such time, the latest
available price; plus (in each case)

 

(iii)      the aggregate amount of Income which has accrued but not yet been
paid in respect of the Securities, Equivalent Securities, Collateral or
Equivalent Collateral concerned to the extent not included in such price,

 

(provided that the price of Securities, Equivalent Securities, Collateral or
Equivalent Collateral that are suspended shall (for the purposes of paragraph 5)
be nil unless the Parties otherwise agree and (for all other purposes) shall be
the price of such Securities, Equivalent Securities, Collateral or Equivalent
Collateral, as the case may be, as of Close of Business on the dealing day in
the relevant market last preceding the date of suspension or a commercially
reasonable price agreed between the Parties;

 

(b)            in relation to a Letter of Credit the face or stated amount of
such Letter of Credit; and

 

(c)             in relation to Cash Collateral the amount of the currency
concerned;

 

“Nominee” means an agent or a nominee appointed by either Party to accept
delivery of, hold or deliver Securities, Equivalent Securities, Collateral
and/or Equivalent Collateral or to receive or make payments on its behalf;

 

“Non-Defaulting Party” shall have the meaning given in paragraph 14;

 

“Parties” means Lender and Borrower and “Party” shall be construed accordingly;

 

“Posted Collateral” has the meaning given in paragraph 5.4;

 

“Required Collateral Value” shall have the meaning given in paragraph 5.4;

 

“Settlement Date” means the date upon which Securities are transferred to
Borrower in accordance with this Agreement.

 


2.2         HEADINGS


 

All headings appear for convenience only and shall not affect the interpretation
of this Agreement.

 

4


 


2.3         MARKET TERMINOLOGY


 

Notwithstanding the use of expressions such as “borrow”, “lend”, “Collateral”,
“Margin”, “redeliver” etc. which are used to reflect terminology used in the
market for transactions of the kind provided for in this Agreement, title to
Securities “borrowed” or “lent” and “Collateral” provided in accordance with
this Agreement shall pass from one Party to another as provided for in this
Agreement, the Party obtaining such title being obliged to redeliver Equivalent
Securities or Equivalent Collateral as the case may be.

 


2.4         CURRENCY CONVERSIONS


 

For the purposes of determining any prices, sums or values (including Market
Value, Required Collateral Value, Relevant Value, Bid Value and Offer Value for
the purposes of paragraphs 5 and 10 of this Agreement) prices, sums or values
stated in currencies other than the Base Currency shall be converted into the
Base Currency at the latest available spot rate of exchange quoted by a bank
selected by Lender (or if an Event of Default has occurred in relation to
Lender, by Borrower) in the London interbank market for the purchase of the Base
Currency with the currency concerned on the day on which the calculation is to
be made or, if that day is not a Business Day the spot rate of exchange quoted
at Close of Business on the immediately preceding Business Day.

 


2.5         THE PARTIES CONFIRM THAT INTRODUCTION OF AND/OR SUBSTITUTION (IN
PLACE OF AN EXISTING CURRENCY) OF A NEW CURRENCY AS THE LAWFUL CURRENCY OF A
COUNTRY SHALL NOT HAVE THE EFFECT OF ALTERING, OR DISCHARGING, OR EXCUSING
PERFORMANCE UNDER, ANY TERM OF THE AGREEMENT OR ANY LOAN THEREUNDER, NOR GIVE A
PARTY THE RIGHT UNILATERALLY TO ALTER OR TERMINATE THE AGREEMENT OR ANY LOAN
THEREUNDER.  SECURITIES WILL FOR THE PURPOSES OF THIS AGREEMENT BE REGARDED AS
EQUIVALENT TO OTHER SECURITIES NOTWITHSTANDING THAT AS A RESULT OF SUCH
INTRODUCTION AND/OR SUBSTITUTION THOSE SECURITIES HAVE BEEN REDENOMINATED INTO
THE NEW CURRENCY OR THE NOMINAL VALUE OF THE SECURITIES HAS CHANGED IN
CONNECTION WITH SUCH REDENOMINATION.


 


2.6         MODIFICATIONS ETC TO LEGISLATION


 

Any reference in this Agreement to an act, regulation or other legislation shall
include a reference to any statutory modification or re-enactment thereof for
the time being in force.

 


3.           LOANS OF SECURITIES


 

Lender will lend Securities to Borrower, and Borrower will borrow Securities
from Lender in accordance with the terms and conditions of this Agreement.  The
terms of each Loan shall be agreed prior to the commencement of the relevant
Loan either orally or in writing (including any agreed form of electronic
communication) and confirmed in such form and on such basis as shall be agreed
between the Parties.  Any confirmation produced by a Party shall not supersede
or prevail over the prior oral, written or electronic communication (as the case
may be).

 

5


 


4.           DELIVERY


 


4.1         DELIVERY OF SECURITIES ON COMMENCEMENT OF LOAN


 

Lender shall procure the delivery of Securities to Borrower or deliver such
Securities in accordance with this Agreement and the terms of the relevant
Loan.  Such Securities shall be deemed to have been delivered by Lender to
Borrower on delivery to Borrower or as it shall direct of the relevant
instruments of transfer, or in the case of Securities held by an agent or within
a clearing or settlement system on the effective instructions to such agent or
the operator of such system which result in such Securities being held by the
operator of the clearing system for the account of the Borrower or as it shall
direct, or by such other means as may be agreed.

 


4.2         REQUIREMENTS TO EFFECT DELIVERY


 

The Parties shall execute and deliver all necessary documents and give all
necessary instructions to procure that all right, title and interest in:

 

(a)             any Securities borrowed pursuant to paragraph 3;

 

(b)            any Equivalent Securities redelivered pursuant to paragraph 8;

 

(c)             any Collateral delivered pursuant to paragraph 5;

 

(d)            any Equivalent Collateral redelivered pursuant to paragraphs 5 or
8;

 

shall pass from one Party to the other subject to the terms and conditions set
out in this Agreement, on delivery or redelivery of the same in accordance with
this Agreement with full title guarantee, free from all liens, charges and
encumbrances.  In the case of Securities, Collateral, Equivalent Securities or
Equivalent Collateral title to which is registered in a computer based system
which provides for the recording and transfer of title to the same by way of
book entries, delivery and transfer of title shall take place in accordance with
the rules and procedures of such system as in force from time to time.  The
Party acquiring such right, title and interest shall have no obligation to
return or redeliver any of the assets so acquired but, in so far as any
Securities are borrowed or any Collateral is delivered to such Party, such Party
shall be obliged, subject to the terms of this Agreement, to redeliver
Equivalent Securities or Equivalent Collateral as appropriate.

 


4.3         DELIVERIES TO BE SIMULTANEOUS UNLESS OTHERWISE AGREED

 

Where under the terms of this Agreement a Party is not obliged to make a
delivery unless simultaneously a delivery is made to it, subject to and without
prejudice to its rights under paragraph 8.6 such Party may from time to time in
accordance with market practice and in recognition of the practical difficulties
in arranging simultaneous delivery of Securities, Collateral and cash transfers
waive its right under this Agreement in respect of simultaneous delivery and/or
payment provided that no such waiver (whether by course of conduct or otherwise)
in respect of one transaction shall bind it in respect of any other transaction.

 

6


 


4.4         DELIVERIES OF INCOME


 

In respect of Income being paid in relation to any Loaned Securities or
Collateral, Borrower in the case of Income being paid in respect of Loaned
Securities and Lender in the case of Income being paid in respect of Collateral
shall provide to the other Party, as the case may be, any endorsements or
assignments as shall be customary and appropriate to effect the delivery of
money or property equivalent to the type and amount of such Income to Lender,
irrespective of whether Borrower received the same in respect of any Loaned
Securities or to Borrower, irrespective of whether Lender received the same in
respect of any Collateral.

 


5.           COLLATERAL


 


5.1         DELIVERY OF COLLATERAL ON COMMENCEMENT OF LOAN


 

Subject to the other provisions of this paragraph 5, Borrower undertakes to
deliver to or deposit with Lender (or in accordance with Lender’s instructions)
Collateral simultaneously with delivery of the Securities to which the Loan
relates and in any event no later than Close of Business on the Settlement
Date.  In respect of Collateral comprising securities, such Collateral shall be
deemed to have been delivered by Borrower to Lender on delivery to Lender or as
it shall direct of the relevant instruments of transfer, or in the case of such
securities being held by an agent or within a clearing or settlement system, on
the effective instructions to such agent or the operator of such system, which
result in such securities being held by the operator of the clearing system for
the account of the Lender or as it shall direct, or by such other means as may
be agreed.

 


5.2         DELIVERIES THROUGH PAYMENT SYSTEMS GENERATING AUTOMATIC PAYMENTS


 

Unless otherwise agreed between the Parties, where any Securities, Equivalent
Securities, Collateral or Equivalent Collateral (in the form of securities) are
transferred through a book entry transfer or settlement system which
automatically generates a payment or delivery, or obligation to pay or deliver,
against the transfer of such securities, then:-

 

(I)        SUCH AUTOMATICALLY GENERATED PAYMENT, DELIVERY OR OBLIGATION SHALL BE
TREATED AS A PAYMENT OR DELIVERY BY THE TRANSFEREE TO THE TRANSFEROR, AND EXCEPT
TO THE EXTENT THAT IT IS APPLIED TO DISCHARGE AN OBLIGATION OF THE TRANSFEREE TO
EFFECT PAYMENT OR DELIVERY, SUCH PAYMENT OR DELIVERY, OR OBLIGATION TO PAY OR
DELIVER, SHALL BE DEEMED TO BE A TRANSFER OF COLLATERAL OR REDELIVERY OF
EQUIVALENT COLLATERAL, AS THE CASE MAY BE, MADE BY THE TRANSFEREE UNTIL SUCH
TIME AS THE COLLATERAL OR EQUIVALENT COLLATERAL IS SUBSTITUTED WITH OTHER
COLLATERAL OR EQUIVALENT COLLATERAL IF AN OBLIGATION TO DELIVER OTHER COLLATERAL
OR REDELIVER EQUIVALENT COLLATERAL EXISTED IMMEDIATELY PRIOR TO THE TRANSFER OF
SECURITIES, EQUIVALENT SECURITIES, COLLATERAL OR EQUIVALENT COLLATERAL; AND

 

(II)       THE PARTY RECEIVING SUCH SUBSTITUTED COLLATERAL OR EQUIVALENT
COLLATERAL, OR IF NO OBLIGATION TO DELIVER OTHER COLLATERAL OR REDELIVER
EQUIVALENT COLLATERAL EXISTED IMMEDIATELY PRIOR TO THE TRANSFER OF SECURITIES,
EQUIVALENT SECURITIES, COLLATERAL OR EQUIVALENT COLLATERAL, THE PARTY RECEIVING
THE DEEMED TRANSFER OF COLLATERAL OR REDELIVERY OF EQUIVALENT COLLATERAL, AS THE
CASE MAY BE, SHALL CAUSE TO BE MADE TO

 

7


 

THE OTHER PARTY FOR VALUE THE SAME DAY EITHER, WHERE SUCH TRANSFER IS A PAYMENT,
AN IRREVOCABLE PAYMENT IN THE AMOUNT OF SUCH TRANSFER OR, WHERE SUCH TRANSFER IS
A DELIVERY, AN IRREVOCABLE DELIVERY OF SECURITIES (OR OTHER PROPERTY, AS THE
CASE MAY BE) EQUIVALENT TO SUCH PROPERTY.

 


5.3         SUBSTITUTIONS OF COLLATERAL


 

Borrower may from time to time call for the repayment of Cash Collateral or the
redelivery of Collateral equivalent to any Collateral delivered to Lender prior
to the date on which the same would otherwise have been repayable or
redeliverable provided that at the time of such repayment or redelivery Borrower
shall have delivered or delivers Alternative Collateral acceptable to Lender and
Borrower is in compliance with paragraph 5.4 or paragraph 5.5, as applicable.

 


5.4         MARKING TO MARKET OF COLLATERAL DURING THE CURRENCY OF A LOAN ON
AGGREGATED BASIS


 

Unless paragraph 1.3 of the Schedule indicates that paragraph 5.5 shall apply in
lieu of this paragraph 5.4, or unless otherwise agreed between the Parties:-

 

(I)        THE AGGREGATE MARKET VALUE OF THE COLLATERAL DELIVERED TO OR
DEPOSITED WITH LENDER (EXCLUDING ANY EQUIVALENT COLLATERAL REPAID OR REDELIVERED
UNDER PARAGRAPHS 5.4(II) OR 5.5(II) (AS THE CASE MAY BE)) (“POSTED COLLATERAL”)
IN RESPECT OF ALL LOANS OUTSTANDING UNDER THIS AGREEMENT SHALL EQUAL THE
AGGREGATE OF THE MARKET VALUE OF THE LOANED SECURITIES AND THE APPLICABLE MARGIN
(THE “REQUIRED COLLATERAL VALUE”) IN RESPECT OF SUCH LOANS;

 

(II)       IF AT ANY TIME ON ANY BUSINESS DAY THE AGGREGATE MARKET VALUE OF THE
POSTED COLLATERAL IN RESPECT OF ALL LOANS OUTSTANDING UNDER THIS AGREEMENT
EXCEEDS THE AGGREGATE OF THE REQUIRED COLLATERAL VALUES IN RESPECT OF SUCH
LOANS, LENDER SHALL (ON DEMAND) REPAY AND/OR REDELIVER, AS THE CASE MAY BE, TO
BORROWER SUCH EQUIVALENT COLLATERAL AS WILL ELIMINATE THE EXCESS;

 

(III)      IF AT ANY TIME ON ANY BUSINESS DAY THE AGGREGATE MARKET VALUE OF THE
POSTED COLLATERAL IN RESPECT OF ALL LOANS OUTSTANDING UNDER THIS AGREEMENT FALLS
BELOW THE AGGREGATE OF REQUIRED COLLATERAL VALUES IN RESPECT OF ALL SUCH LOANS,
BORROWER SHALL (ON DEMAND) PROVIDE SUCH FURTHER COLLATERAL TO LENDER AS WILL
ELIMINATE THE DEFICIENCY.

 


5.5         MARKING TO MARKET OF COLLATERAL DURING THE CURRENCY OF A LOAN ON A
LOAN BY LOAN BASIS


 

If paragraph 1.3 of the Schedule indicates this paragraph 5.5 shall apply in
lieu of paragraph 5.4, the Posted Collateral in respect of any Loan shall bear
from day to day and at any time the same proportion to the Market Value of the
Loaned Securities as the Posted Collateral bore at the commencement of such
Loan.  Accordingly:

 

(I)        THE MARKET VALUE OF THE POSTED COLLATERAL TO BE DELIVERED OR
DEPOSITED WHILE THE LOAN CONTINUES SHALL BE EQUAL TO THE REQUIRED COLLATERAL
VALUE;

 

8


 

(II)       IF AT ANY TIME ON ANY BUSINESS DAY THE MARKET VALUE OF THE POSTED
COLLATERAL IN RESPECT OF ANY LOAN EXCEEDS THE REQUIRED COLLATERAL VALUE IN
RESPECT OF SUCH LOAN, LENDER SHALL (ON DEMAND) REPAY AND/OR REDELIVER, AS THE
CASE MAY BE, TO BORROWER SUCH EQUIVALENT COLLATERAL AS WILL ELIMINATE THE
EXCESS;  AND

 

(III)      IF AT ANY TIME ON ANY BUSINESS DAY THE MARKET VALUE OF THE POSTED
COLLATERAL FALLS BELOW THE REQUIRED COLLATERAL VALUE, BORROWER SHALL (ON DEMAND)
PROVIDE SUCH FURTHER COLLATERAL TO LENDER AS WILL ELIMINATE THE DEFICIENCY.

 


5.6         REQUIREMENTS TO REDELIVER EXCESS COLLATERAL


 

Where paragraph 5.4 applies, unless paragraph 1.4 of the Schedule indicates that
this paragraph 5.6 does not apply, if a Party (the “first Party”) would, but for
this paragraph 5.6, be required under paragraph 5.4 to provide further
Collateral or redeliver Equivalent Collateral in circumstances where the other
Party (the “second Party”) would, but for this paragraph 5.6, also be required
to or provide Collateral or redeliver Equivalent Collateral under paragraph 5.4,
then the Market Value of the Collateral or Equivalent Collateral deliverable by
the first Party (“X”) shall be set-off against the Market Value of the
Collateral or Equivalent Collateral deliverable by the second Party (“Y”) and
the only obligation of the Parties under paragraph 5.4 shall be, where X exceeds
Y, an obligation of the first Party, or where Y exceeds X, an obligation of the
second Party  to repay and/or (as the case may be) redeliver Equivalent
Collateral or to deliver further Collateral having a Market Value equal to the
difference between X and Y.

 


5.7         WHERE EQUIVALENT COLLATERAL IS REPAID OR REDELIVERED (AS THE CASE
MAY BE) OR FURTHER COLLATERAL IS PROVIDED BY A PARTY UNDER PARAGRAPH 5.6, THE
PARTIES SHALL AGREE TO WHICH LOAN OR LOANS SUCH REPAYMENT, REDELIVERY OR FURTHER
PROVISION IS TO BE ATTRIBUTED AND FAILING AGREEMENT IT SHALL BE ATTRIBUTED, AS
DETERMINED BY THE PARTY MAKING SUCH REPAYMENT, REDELIVERY OR FURTHER PROVISION
TO THE EARLIEST OUTSTANDING LOAN AND, IN THE CASE OF A REPAYMENT OR REDELIVERY
UP TO THE POINT AT WHICH THE MARKET VALUE OF COLLATERAL IN RESPECT OF SUCH LOAN
EQUALS THE REQUIRED COLLATERAL VALUE IN RESPECT OF SUCH LOAN, AND THEN TO THE
NEXT EARLIEST OUTSTANDING LOAN UP TO THE SIMILAR POINT AND SO ON.


 


5.8         TIMING OF REPAYMENTS OF EXCESS COLLATERAL OR DELIVERIES OF FURTHER
COLLATERAL


 

Where any Equivalent Collateral falls to be repaid or redelivered (as the case
may be) or further Collateral is to be provided under this paragraph 5, unless
otherwise agreed between the Parties, it shall be delivered on the same Business
Day as the relevant demand.  Equivalent Collateral comprising securities shall
be deemed to have been delivered by Lender to Borrower on delivery to Borrower
or as it shall direct of the relevant instruments of transfer, or in the case of
such securities being held by an agent or within a clearing or settlement system
on the effective instructions to such agent or the operator of such system which
result in such securities being held by the operator of the clearing system for
the account of the Borrower or as it shall direct or by such other means as may
be agreed.

 

9

 


5.9                                SUBSTITUTIONS AND EXTENSIONS OF LETTERS OF
CREDIT


 

Where Collateral is a Letter of Credit, Lender may by notice to Borrower require
that Borrower, on the Business Day following the date of delivery of such
notice, substitute Collateral consisting of cash or other Collateral acceptable
to Lender for the Letter of Credit.  Prior to the expiration of any Letter of
Credit supporting Borrower’s obligations hereunder, Borrower shall, no later
than 10.30a.m. UK time on the second Business Day prior to the date such Letter
of Credit expires, obtain an extension of the expiration of such Letter of
Credit or replace such Letter of Credit by providing Lender with a substitute
Letter of Credit in an amount at least equal to the amount of the Letter of
Credit for which it is substituted.

 


6.                                      DISTRIBUTIONS AND CORPORATE ACTIONS


 


6.1                                MANUFACTURED PAYMENTS


 

Where Income is paid in relation to any Loaned Securities or Collateral (other
than Cash Collateral) on or by reference to an Income Payment Date Borrower, in
the case of Loaned Securities, and Lender, in the case of Collateral,  shall, on
the date of the payment of such Income, or on such other date as the Parties may
from time to time agree, (the “Relevant Payment Date”) pay and deliver a sum of
money or property equivalent to the type and amount of such Income that, in the
case of Loaned Securities, Lender would have been entitled to receive had such
Securities not been loaned to Borrower and had been retained by Lender on the
Income Payment Date, and, in the case of Collateral, Borrower would have been
entitled to receive had such Collateral not been provided to Lender and had been
retained by Borrower on the Income Payment Date unless a different sum is agreed
between the Parties.

 


6.2                                INCOME IN THE FORM OF SECURITIES


 

Where Income, in the form of securities, is paid in relation to any Loaned
Securities or Collateral, such securities shall be added to such Loaned
Securities or Collateral (and shall constitute Loaned Securities or Collateral,
as the case may be, and be part of the relevant Loan) and will not be delivered
to Lender, in the case of Loaned Securities, or to Borrower, in the case of
Collateral, until the end of the relevant Loan, provided that the Lender or
Borrower (as the case may be) fulfils their obligations under paragraph 5.4 or
5.5 (as applicable) with respect to the additional Loaned Securities or
Collateral, as the case may be.

 


6.3                                EXERCISE OF VOTING RIGHTS

 

Where any voting rights fall to be exercised in relation to any Loaned
Securities or Collateral, neither Borrower, in the case of Equivalent
Securities, nor Lender, in the case of Equivalent Collateral, shall have any
obligation to arrange for voting rights of that kind to be exercised in
accordance with the instructions of the other Party in relation to the
Securities borrowed by it or transferred to it by way of Collateral, as the case
may be, unless otherwise agreed between the Parties.

 

10


 


6.4                                CORPORATE ACTIONS


 

Where, in respect of any Loaned Securities or any Collateral, any rights
relating to conversion, sub-division, consolidation, pre-emption, rights arising
under a takeover offer, rights to receive securities or a certificate which may
at a future date be exchanged for securities or other rights, including those
requiring election by the holder for the time being of such Securities or
Collateral, become exercisable prior to the redelivery of Equivalent Securities
or Equivalent Collateral, then Lender or Borrower, as the case may be, may,
within a reasonable time before the latest time for the exercise of the right or
option give written notice to the other Party that on redelivery of Equivalent
Securities or Equivalent Collateral, as the case may be, it wishes to receive
Equivalent Securities or Equivalent Collateral in such form as will arise if the
right is exercised or, in the case of a right which may be exercised in more
than one manner, is exercised as is specified in such written notice.

 


7.                                      RATES APPLICABLE TO LOANED SECURITIES
AND CASH COLLATERAL


 


7.1                                RATES IN RESPECT OF LOANED SECURITIES


 

In respect of each Loan, Borrower shall pay to Lender, in the manner prescribed
in sub-paragraph 7.3, sums calculated by applying such rate as shall be agreed
between the Parties from time to time to the daily Market Value of the Loaned
Securities.

 


7.2                                RATES IN RESPECT OF CASH COLLATERAL


 

Where Cash Collateral is deposited with Lender in respect of any Loan, Lender
shall pay to Borrower, in the manner prescribed in paragraph 7.3, sums
calculated by applying such rates as shall be agreed between the Parties from
time to time to the amount of such Cash Collateral.  Any such payment due to
Borrower may be set-off against any payment due to Lender pursuant to paragraph
7.1.

 


7.3                                PAYMENT OF RATES


 

In respect of each Loan, the payments referred to in paragraph 7.1 and 7.2 shall
accrue daily in respect of the period commencing on and inclusive of the
Settlement Date and terminating on and exclusive of the Business Day upon which
Equivalent Securities are redelivered or Cash Collateral is repaid.  Unless
otherwise agreed, the sums so accruing in respect of each calendar month shall
be paid in arrear by the relevant Party not later than the Business Day which is
one week after the last Business Day of the calendar month to which such
payments relate or such other date as the Parties shall from time to time agree.

 


8.                                      REDELIVERY OF EQUIVALENT SECURITIES


 


8.1                                DELIVERY OF EQUIVALENT SECURITIES ON
TERMINATION OF A LOAN


 

Borrower shall procure the redelivery of Equivalent Securities to Lender or
redeliver Equivalent Securities in accordance with this Agreement and the terms
of the relevant Loan on termination of the Loan.  Such Equivalent Securities
shall be deemed to have been delivered by Borrower to Lender on delivery to
Lender or as it shall direct of the relevant instruments of transfer, or in the
case of Equivalent Securities held by an agent

 

11


 

or within a clearing or settlement system on the effective instructions to such
agent or the operator of such system which result in such Equivalent Securities
being held by the operator of the clearing system for the account of the Lender
or as it shall direct, or by such other means as may be agreed.  For the
avoidance of doubt any reference in this Agreement or in any other agreement or
communication between the Parties (howsoever expressed) to an obligation to
redeliver or account for or act in relation to Loaned Securities shall
accordingly be construed as a reference to an obligation to redeliver or account
for or act in relation to Equivalent Securities.

 


8.2                                LENDER’S RIGHT TO TERMINATE A LOAN


 

Subject to paragraph 10 and the terms of the relevant Loan, Lender shall be
entitled to terminate a Loan and to call for the redelivery of all or any
Equivalent Securities at any time by giving notice on any Business Day of not
less than the standard settlement time for such Equivalent Securities on the
exchange or in the clearing organisation through which the Loaned Securities
were originally delivered.  Borrower shall redeliver such Equivalent Securities
not later than the expiry of such notice in accordance with Lender’s
instructions.

 


8.3                                BORROWER’S RIGHT TO TERMINATE A LOAN


 

Subject to the terms of the relevant Loan, Borrower shall be entitled at any
time to terminate a Loan and to redeliver all and any Equivalent Securities due
and outstanding to Lender in accordance with Lender’s instructions and Lender
shall accept such redelivery.

 


8.4                                REDELIVERY OF EQUIVALENT COLLATERAL ON
TERMINATION OF A LOAN


 

On the date and time that Equivalent Securities are required to be redelivered
by Borrower on the termination of a Loan, Lender shall simultaneously (subject
to paragraph 5.4 if applicable) repay to Borrower any Cash Collateral or, as the
case may be, redeliver Collateral equivalent to the Collateral provided by
Borrower pursuant to paragraph 5 in respect of such Loan.  For the avoidance of
doubt any reference in this Agreement or in any other agreement or communication
between the Parties (however expressed) to an obligation to redeliver or account
for or act in relation to Collateral shall accordingly be construed as a
reference to an obligation to redeliver or account for or act in relation to
Equivalent Collateral.

 


8.5                                REDELIVERY OF LETTERS OF CREDIT


 

Where a Letter of Credit is provided by way of Collateral, the obligation to
redeliver Equivalent Collateral is satisfied by Lender redelivering for
cancellation the Letter of Credit so provided, or where the Letter of Credit is
provided in respect of more than one Loan, by Lender consenting to a reduction
in the value of the Letter of Credit.

 


8.6                                REDELIVERY OBLIGATIONS TO BE RECIPROCAL


 

Neither Party shall be obliged to make delivery (or make a payment as the case
may be) to the other unless it is satisfied that the other Party will make such
delivery (or make an appropriate payment as the case may be) to it.  If it is
not so satisfied (whether because an

 

12


 

Event of Default has occurred in respect of the other Party or otherwise) it
shall notify the other party and unless that other Party has made arrangements
which are sufficient to assure full delivery (or the appropriate payment as the
case may be) to the notifying Party, the notifying Party shall (provided it is
itself in a position, and willing, to perform its own obligations) be entitled
to withhold delivery (or payment, as the case may be) to the other Party.

 


9.                                      FAILURE TO REDELIVER


 


9.1                                BORROWER’S FAILURE TO REDELIVER EQUIVALENT
SECURITIES


 

(i)                                    If Borrower does not redeliver Equivalent
Securities in accordance with paragraph 8.1 or 8.2, Lender may elect to continue
the Loan (which Loan, for the avoidance of doubt, shall continue to be taken
into account for the purposes of paragraph 5.4 or 5.5 as applicable) provided
that if Lender does not elect to continue the Loan, Lender may either by written
notice to Borrower terminate the Loan forthwith and the Parties’ delivery and
payment obligations in respect thereof (in which case sub-paragraph (ii) below
shall apply) or serve a notice of an Event of Default in accordance with
paragraph 14.

 

(ii)                                 Upon service of a notice to terminate the
relevant Loan pursuant to paragraph 9.1(i):-

 

(a)                     there shall be set-off against the Market Value of the
Equivalent Securities concerned such amount of Posted Collateral chosen by
Lender (calculated at its Market Value) as is equal thereto;

 

(b)                    the Parties delivery and payment obligations in relation
to such assets which are set-off shall terminate;

 

(c)                     in the event that the Market Value of the Posted
Collateral set-off is less than the Market Value of the Equivalent Securities
concerned Borrower shall account to Lender for the shortfall; and

 

(d)                    Borrower shall account to Lender for the total costs and
expenses incurred by Lender as a result thereof as set out in paragraphs 9.3 and
9.4 from the time the notice is effective.

 


9.2                                LENDER’S FAILURE TO REDELIVER EQUIVALENT
COLLATERAL


 

(i)                                    If Lender does not redeliver Equivalent
Collateral in accordance with paragraph 8.4 or 8.5, Borrower may either by
written notice to Lender terminate the Loan forthwith and the Parties’ delivery
and payment obligations in respect thereof (in which case sub-paragraph
(ii) below shall apply) or serve a notice of an Event of Default in accordance
with paragraph 14.

 

(ii)                                 Upon service of a notice to terminate the
relevant Loan pursuant to paragraph 9.2(i):-

 

13


 

(a)                     there shall be set-off against the Market Value of the
Equivalent Collateral concerned the Market Value of the Loaned Securities;

 

(b)                    the Parties delivery and payment obligations in relation
to such assets which are set-off shall terminate;

 

(c)                     in the event that the Market Value of the Loaned
Securities held by Borrower is less than the Market Value of the Equivalent
Collateral concerned Lender shall account to Borrower for the shortfall; and

 

(d)                    Lender shall account to Borrower for the total costs and
expenses incurred by Borrower as a result thereof as set out in paragraphs 9.3
and 9.4 from the time the notice is effective.

 


9.3                                FAILURE BY EITHER PARTY TO REDELIVER


 

This provision applies in the event that a Party (the “Transferor”) fails to
meet a redelivery obligation within the standard settlement time for the asset
concerned on the exchange or in the clearing organisation through which the
asset equivalent to the asset concerned was originally delivered or within such
other period as may be agreed between the Parties. In such situation, in
addition to the Parties’ rights under the general law and this Agreement where
the other Party (the “Transferee”) incurs interest, overdraft or similar costs
and expenses the Transferor agrees to pay on demand and hold harmless the
Transferee with respect to all such costs and expenses which arise directly from
such failure excluding (i) such costs and expenses which arise from the
negligence or wilful default of the Transferee and (ii) any indirect or
consequential losses.  It is agreed by the Parties that any costs reasonably and
properly incurred by a Party arising in respect of the failure of a Party to
meet its obligations under a transaction to sell or deliver securities resulting
from the failure of the Transferor to fulfil its redelivery obligations is to be
treated as a direct cost or expense for the purposes of this paragraph.

 


9.4                                EXERCISE OF BUY-IN ON FAILURE TO REDELIVER


 

In the event that as a result of the failure of the Transferor to fulfil its
redelivery obligations a “buy-in” is exercised against the Transferee, then the
Transferor shall account to the Transferee for the total costs and expenses
reasonably incurred by the Transferee as a result of such “buy-in”.

 


10.                                SET-OFF ETC


 


10.1                          DEFINITIONS FOR PARAGRAPH 10


 

In this paragraph 10:

 

“Bid Price” in relation to Equivalent Securities or Equivalent Collateral means
the best available bid price on the most appropriate market in a standard size;

 

“Bid Value” subject to paragraph 10.5 means:-

 

14


 

(a)                                 in relation to Collateral equivalent to
Collateral in the form of a Letter of Credit zero and in relation to Cash
Collateral the amount of the currency concerned; and

 

(b)                                in relation to Equivalent Securities or
Collateral equivalent to all other types of Collateral the amount which would be
received on a sale of such Equivalent Securities or Equivalent Collateral at the
Bid Price at Close of Business on the relevant Business Day less all costs, fees
and expenses that would be incurred in connection therewith, calculated on the
assumption that the aggregate thereof is the least that could reasonably be
expected to be paid in order to carry out such sale or realisation and adding
thereto the amount of any interest, dividends, distributions or other amounts,
in the case of Equivalent Securities, paid to Borrower and in respect of which
equivalent amounts have not been paid to Lender and in the case of Equivalent
Collateral, paid to Lender and in respect of which equivalent amounts have not
been paid to Borrower, in accordance with paragraph 6.1 prior to such time in
respect of such Equivalent Securities, Equivalent Collateral or the original
Securities or Collateral held, gross of all and any tax deducted or paid in
respect thereof;

 

“Offer Price” in relation to Equivalent Securities or Equivalent Collateral
means the best available offer price on the most appropriate market in a
standard size;

 

“Offer Value” subject to paragraph 10.5 means:-

 

(a)                                 in relation to Collateral equivalent to
Collateral in the form of a Letter of Credit zero and in relation to Cash
Collateral the amount of the currency concerned; and

 

(b)                                in relation to Equivalent Securities or
Collateral equivalent to all other types of Collateral the amount it would cost
to buy such Equivalent Securities or Equivalent Collateral at the Offer Price at
Close of Business on the relevant Business Day together with all costs, fees and
expenses that would be incurred in connection therewith, calculated on the
assumption that the aggregate thereof is the least that could reasonably be
expected to be paid in order to carry out the transaction and adding thereto the
amount of any interest, dividends, distributions or other amounts, in the case
of Equivalent Securities, paid to Borrower and in respect of which equivalent
amounts have not been paid to Lender and in the case of Equivalent Collateral,
paid to Lender and in respect of which equivalent amounts have not been paid to
Borrower, in accordance with paragraph 6.1 prior to such time in respect of such
Equivalent Securities, Equivalent Collateral or the original Securities or
Collateral held, gross of all and any tax deducted or paid in respect thereof;

 


10.2                          TERMINATION OF DELIVERY OBLIGATIONS UPON EVENT OF
DEFAULT


 

Subject to paragraph 9, if an Event of Default occurs in relation to either
Party, the Parties’ delivery and payment obligations (and any other obligations
they have under this Agreement) shall be accelerated so as to require
performance thereof at the time such

 

15


 

Event of Default occurs (the date of which shall be the “Termination Date” for
the purposes of this clause) so that performance of such delivery and payment
obligations shall be effected only in accordance with the following provisions:

 

(I)                        THE RELEVANT VALUE OF THE SECURITIES WHICH WOULD HAVE
BEEN REQUIRED TO BE DELIVERED BUT FOR SUCH TERMINATION (OR PAYMENT TO BE MADE,
AS THE CASE MAY BE) BY EACH PARTY SHALL BE ESTABLISHED IN ACCORDANCE WITH
PARAGRAPH 10.3; AND

 

(II)                     ON THE BASIS OF THE RELEVANT VALUES SO ESTABLISHED, AN
ACCOUNT SHALL BE TAKEN (AS AT THE TERMINATION DATE) OF WHAT IS DUE FROM EACH
PARTY TO THE OTHER AND (ON THE BASIS THAT EACH PARTY’S CLAIM AGAINST THE OTHER
IN RESPECT OF DELIVERY OF EQUIVALENT SECURITIES OR EQUIVALENT COLLATERAL OR ANY
CASH PAYMENT EQUALS THE RELEVANT VALUE THEREOF) THE SUMS DUE FROM ONE PARTY
SHALL BE SET-OFF AGAINST THE SUMS DUE FROM THE OTHER AND ONLY THE BALANCE OF THE
ACCOUNT SHALL BE PAYABLE (BY THE PARTY HAVING THE CLAIM VALUED AT THE LOWER
AMOUNT PURSUANT TO THE FOREGOING) AND SUCH BALANCE SHALL BE PAYABLE ON THE
TERMINATION DATE.

 

If the Bid Value is greater than the Offer Value, and the Non-Defaulting Party
had delivered to the Defaulting Party a Letter of Credit, the Defaulting Party
shall draw on the Letter of Credit to the extent of the balance due and shall
subsequently redeliver for cancellation the Letter of Credit so provided.

 

If the Offer Value is greater than the Bid Value, and the Defaulting Party had
delivered to the Non-Defaulting Party a Letter of Credit, the Non-Defaulting
Party shall draw on the Letter of Credit to the extent of the balance due and
shall subsequently redeliver for cancellation the Letter of Credit so provided.

 

In all other circumstances, where a Letter of Credit has been provided to a
Party, such Party shall redeliver for cancellation the Letter of Credit so
provided.

 


10.3                          DETERMINATION OF DELIVERY VALUES UPON EVENT OF
DEFAULT


 

For the purposes of paragraph 10.2 the “Relevant Value”:-

 

(I)                        OF ANY SECURITIES TO BE DELIVERED BY THE DEFAULTING
PARTY SHALL, SUBJECT TO PARAGRAPH 10.5 BELOW, EQUAL THE OFFER VALUE OF SUCH
SECURITIES; AND

 

(II)                     OF ANY SECURITIES TO BE DELIVERED TO THE DEFAULTING
PARTY SHALL, SUBJECT TO PARAGRAPH 10.5 BELOW, EQUAL THE BID VALUE OF SUCH
SECURITIES.

 


10.4                          FOR THE PURPOSES OF PARAGRAPH 10.3, BUT SUBJECT TO
PARAGRAPH 10.5, THE BID VALUE AND OFFER VALUE OF ANY SECURITIES SHALL BE
CALCULATED FOR SECURITIES OF THE RELEVANT DESCRIPTION (AS DETERMINED BY THE
NON-DEFAULTING PARTY) AS OF THE FIRST BUSINESS DAY FOLLOWING THE TERMINATION
DATE, OR IF THE RELEVANT EVENT OF DEFAULT OCCURS OUTSIDE THE NORMAL BUSINESS
HOURS OF SUCH MARKET, ON THE SECOND BUSINESS DAY FOLLOWING THE TERMINATION DATE
(THE “DEFAULT VALUATION TIME”);


 


10.5                          WHERE THE NON-DEFAULTING PARTY HAS FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT BUT PRIOR TO THE CLOSE OF BUSINESS ON THE
FIFTH BUSINESS DAY FOLLOWING THE TERMINATION DATE

 

16


 


PURCHASED SECURITIES FORMING PART OF THE SAME ISSUE AND BEING OF AN IDENTICAL
TYPE AND DESCRIPTION TO THOSE TO BE DELIVERED BY THE DEFAULTING PARTY OR SOLD
SECURITIES FORMING PART OF THE SAME ISSUE AND BEING OF AN IDENTICAL TYPE AND
DESCRIPTION TO THOSE TO BE DELIVERED BY HIM TO THE DEFAULTING PARTY, THE COST OF
SUCH PURCHASE OR THE PROCEEDS OF SUCH SALE, AS THE CASE MAY BE, (TAKING INTO
ACCOUNT ALL REASONABLE COSTS, FEES AND EXPENSES THAT WOULD BE INCURRED IN
CONNECTION THEREWITH) SHALL (TOGETHER WITH ANY AMOUNTS OWING PURSUANT TO
PARAGRAPH 6.1) BE TREATED AS THE OFFER VALUE OR BID VALUE, AS THE CASE MAY BE,
OF THE AMOUNT OF SECURITIES TO BE DELIVERED WHICH IS EQUIVALENT TO THE AMOUNT OF
THE SECURITIES SO BOUGHT OR SOLD, AS THE CASE MAY BE, FOR THE PURPOSES OF THIS
PARAGRAPH 10, SO THAT WHERE THE AMOUNT OF SECURITIES TO BE DELIVERED IS MORE
THAN THE AMOUNT SO BOUGHT OR SOLD AS THE CASE MAY BE, THE OFFER VALUE OR BID
VALUE AS THE CASE MAY BE, OF THE BALANCE SHALL BE VALUED IN ACCORDANCE WITH
PARAGRAPH 10.4.


 


10.6                          ANY REFERENCE IN THIS PARAGRAPH 10 TO SECURITIES
SHALL INCLUDE ANY ASSET OTHER THAN CASH PROVIDED BY WAY OF COLLATERAL.


 


10.7                          OTHER COSTS, EXPENSES AND INTEREST PAYABLE IN
CONSEQUENCE OF AN EVENT OF DEFAULT


 

The Defaulting Party shall be liable to the Non-Defaulting Party for the amount
of all reasonable legal and other professional expenses incurred by the
Non-Defaulting Party in connection with or as a consequence of an Event of
Default, together with interest thereon at the one-month London Inter Bank
Offered Rate as quoted on a reputable financial information service (“LIBOR”) as
of 11.00 am, London Time, on the date on which it is to be determined or, in the
case of an expense attributable to a particular transaction and where the
parties have previously agreed a rate of interest for the transaction, that rate
of interest if it is greater than LIBOR.  The rate of LIBOR applicable to each
month or part thereof that any sum payable pursuant to this paragraph 10.7
remains outstanding is the rate of LIBOR determined on the first Business Day of
any such period of one month or any part thereof.  Interest will accrue daily on
a compound basis and will be calculated according to the actual number of days
elapsed.

 


11.                                TRANSFER TAXES


 

Borrower hereby undertakes promptly to pay and account for any transfer or
similar duties or taxes chargeable in connection with any transaction effected
pursuant to or contemplated by this Agreement, and shall indemnify and keep
indemnified Lender against any liability arising as a result of Borrower’s
failure to do so.

 


12.                                LENDER’S WARRANTIES


 

Each Party hereby warrants and undertakes to the other on a continuing basis to
the intent that such warranties shall survive the completion of any transaction
contemplated herein that, where acting as a Lender:

 

(A)                     IT IS DULY AUTHORISED AND EMPOWERED TO PERFORM ITS
DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT;

 

17


 

(B)                    IT IS NOT RESTRICTED UNDER THE TERMS OF ITS CONSTITUTION
OR IN ANY OTHER MANNER FROM LENDING SECURITIES IN ACCORDANCE WITH THIS AGREEMENT
OR FROM OTHERWISE PERFORMING ITS OBLIGATIONS HEREUNDER;

 

(C)                     IT IS ABSOLUTELY ENTITLED TO PASS FULL LEGAL AND
BENEFICIAL OWNERSHIP OF ALL SECURITIES PROVIDED BY IT HEREUNDER TO BORROWER FREE
FROM ALL LIENS, CHARGES AND ENCUMBRANCES; AND

 

(D)                    IT IS ACTING AS PRINCIPAL IN RESPECT OF THIS AGREEMENT
OR, SUBJECT TO PARAGRAPH 16, AS AGENT AND THE CONDITIONS REFERRED TO IN
PARAGRAPH 16.2 WILL BE FULFILLED IN RESPECT OF ANY LOAN WHICH IT MAKES AS AGENT.

 


13.                                BORROWER’S WARRANTIES


 

Each Party hereby warrants and undertakes to the other on a continuing basis to
the intent that such warranties shall survive the completion of any transaction
contemplated herein that, where acting as a Borrower:

 

(A)                     IT HAS ALL NECESSARY LICENSES AND APPROVALS, AND IS DULY
AUTHORISED AND EMPOWERED, TO PERFORM ITS DUTIES AND OBLIGATIONS UNDER THIS
AGREEMENT AND WILL DO NOTHING PREJUDICIAL TO THE CONTINUATION OF SUCH
AUTHORISATION, LICENCES OR APPROVALS;

 

(B)                    IT IS NOT RESTRICTED UNDER THE TERMS OF ITS CONSTITUTION
OR IN ANY OTHER MANNER FROM BORROWING SECURITIES IN ACCORDANCE WITH THIS
AGREEMENT OR FROM OTHERWISE PERFORMING ITS OBLIGATIONS HEREUNDER;

 

(C)                     IT IS ABSOLUTELY ENTITLED TO PASS FULL LEGAL AND
BENEFICIAL OWNERSHIP OF ALL COLLATERAL PROVIDED BY IT HEREUNDER TO LENDER FREE
FROM ALL LIENS, CHARGES AND ENCUMBRANCES; AND

 

(D)                    IT IS ACTING AS PRINCIPAL IN RESPECT OF THIS AGREEMENT.

 


14.                                EVENTS OF DEFAULT


 


14.1                          EACH OF THE FOLLOWING EVENTS OCCURRING IN RELATION
TO EITHER PARTY (THE “DEFAULTING PARTY”, THE OTHER PARTY BEING THE
“NON-DEFAULTING PARTY”) SHALL BE AN EVENT OF DEFAULT FOR THE PURPOSE OF
PARAGRAPH 10 BUT ONLY (SUBJECT TO SUB-PARAGRAPH (V) BELOW) WHERE THE
NON-DEFAULTING PARTY SERVES WRITTEN NOTICE ON THE DEFAULTING PARTY:-


 

(I)                        BORROWER OR LENDER FAILING TO PAY OR REPAY CASH
COLLATERAL OR DELIVER COLLATERAL OR REDELIVER EQUIVALENT COLLATERAL OR LENDER
FAILING TO DELIVER SECURITIES UPON THE DUE DATE;

 

(II)                     LENDER OR BORROWER FAILING TO COMPLY WITH ITS
OBLIGATIONS UNDER PARAGRAPH 5;

 

(III)                  LENDER OR BORROWER FAILING TO COMPLY WITH ITS OBLIGATIONS
UNDER PARAGRAPH 6.1;

 

(IV)                 BORROWER FAILING TO COMPLY WITH ITS OBLIGATIONS TO DELIVER
EQUIVALENT SECURITIES IN ACCORDANCE WITH PARAGRAPH 8;

 

18


 

(V)                    AN ACT OF INSOLVENCY OCCURRING WITH RESPECT TO LENDER OR
BORROWER, AN ACT OF INSOLVENCY WHICH IS THE PRESENTATION OF A PETITION FOR
WINDING UP OR ANY ANALOGOUS PROCEEDING OR THE APPOINTMENT OF A LIQUIDATOR OR
ANALOGOUS OFFICER OF THE DEFAULTING PARTY NOT REQUIRING THE NON-DEFAULTING PARTY
TO SERVE WRITTEN NOTICE ON THE DEFAULTING PARTY;

 

(VI)                 ANY REPRESENTATION OR WARRANTY MADE BY LENDER OR BORROWER
BEING INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR
DEEMED TO HAVE BEEN MADE OR REPEATED;

 

(VII)              LENDER OR BORROWER ADMITTING TO THE OTHER THAT IT IS UNABLE
TO, OR IT INTENDS NOT TO, PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
AND/OR IN RESPECT OF ANY LOAN;

 

(VIII)           LENDER (IF APPLICABLE) OR BORROWER BEING DECLARED IN DEFAULT OR
BEING SUSPENDED OR EXPELLED FROM MEMBERSHIP OF OR PARTICIPATION IN, ANY
SECURITIES EXCHANGE OR ASSOCIATION OR SUSPENDED OR PROHIBITED FROM DEALING IN
SECURITIES BY ANY REGULATORY AUTHORITY;

 

(IX)                   ANY OF THE ASSETS OF LENDER OR BORROWER OR THE ASSETS OF
INVESTORS HELD BY OR TO THE ORDER OF LENDER OR BORROWER BEING TRANSFERRED OR
ORDERED TO BE TRANSFERRED TO A TRUSTEE (OR A PERSON EXERCISING SIMILAR
FUNCTIONS) BY A REGULATORY AUTHORITY PURSUANT TO ANY SECURITIES REGULATING
LEGISLATION, OR

 

(X)                      LENDER OR BORROWER FAILING TO PERFORM ANY OTHER OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND NOT REMEDYING SUCH FAILURE WITHIN 30 DAYS
AFTER THE NON-DEFAULTING PARTY SERVES WRITTEN NOTICE REQUIRING IT TO REMEDY SUCH
FAILURE.

 


14.2                          EACH PARTY SHALL NOTIFY THE OTHER (IN WRITING) IF
AN EVENT OF DEFAULT OR AN EVENT WHICH, WITH THE PASSAGE OF TIME AND/OR UPON THE
SERVING OF A WRITTEN NOTICE AS REFERRED TO ABOVE, WOULD BE AN EVENT OF DEFAULT,
OCCURS IN RELATION TO IT.


 


14.3                          THE PROVISIONS OF THIS AGREEMENT CONSTITUTE A
COMPLETE STATEMENT OF THE REMEDIES AVAILABLE TO EACH PARTY IN RESPECT OF ANY
EVENT OF DEFAULT.


 


14.4                          SUBJECT TO PARAGRAPH 9.3 AND 10.7, NEITHER PARTY
MAY CLAIM ANY SUM BY WAY OF CONSEQUENTIAL LOSS OR DAMAGE IN THE EVENT OF FAILURE
BY THE OTHER PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


15.                                INTEREST ON OUTSTANDING PAYMENTS


 

In the event of either Party failing to remit sums in accordance with this
Agreement such Party hereby undertakes to pay to the other Party upon demand
interest (before as well as after judgment) on the net balance due and
outstanding, for the period commencing on and inclusive of the original due date
for payment to (but excluding) the date of actual payment, in the same currency
as the principal sum and at the rate referred to in paragraph 10.7. Interest
will accrue daily on a compound basis and will be calculated according to the
actual number of days elapsed.

 

19

 


16.         TRANSACTIONS ENTERED INTO AS AGENT


 


16.1       POWER FOR LENDER TO ENTER INTO LOANS AS AGENT


 

Subject to the following provisions of this paragraph, Lender may (if so
indicated in paragraph 6 of the Schedule) enter into Loans as agent (in such
capacity, the “Agent”) for a third person (a “Principal”), whether as custodian
or investment manager or otherwise (a Loan so entered into being referred to in
this paragraph as an “Agency Transaction”).

 


16.2       CONDITIONS FOR AGENCY LOAN


 

A Lender may enter into an Agency Transaction if, but only if:-

 

(I)        IT SPECIFIES THAT LOAN AS AN AGENCY TRANSACTION AT THE TIME WHEN IT
ENTERS INTO IT;

 

(II)       IT ENTERS INTO THAT LOAN ON BEHALF OF A SINGLE PRINCIPAL WHOSE
IDENTITY IS DISCLOSED TO BORROWER (WHETHER BY NAME OR BY REFERENCE TO A CODE OR
IDENTIFIER WHICH THE PARTIES HAVE AGREED WILL BE USED TO REFER TO A SPECIFIED
PRINCIPAL) AT THE TIME WHEN IT ENTERS INTO THE LOAN OR AS OTHERWISE AGREED
BETWEEN THE PARTIES; AND

 

(III)      IT HAS AT THE TIME WHEN THE LOAN IS ENTERED INTO ACTUAL AUTHORITY TO
ENTER INTO THE LOAN AND TO PERFORM ON BEHALF OF THAT PRINCIPAL ALL OF THAT
PRINCIPAL’S OBLIGATIONS UNDER THE AGREEMENT REFERRED TO IN PARAGRAPH 16.4(II).


 


16.3       NOTIFICATION BY LENDER OF CERTAIN EVENTS AFFECTING THE PRINCIPAL


 

Lender undertakes that, if it enters as agent into an Agency Transaction,
forthwith upon becoming aware:-

 

(I)        OF ANY EVENT WHICH CONSTITUTES AN ACT OF INSOLVENCY WITH RESPECT TO
THE RELEVANT PRINCIPAL; OR

 

(II)       OF ANY BREACH OF ANY OF THE WARRANTIES GIVEN IN PARAGRAPH 16.5 OR OF
ANY EVENT OR CIRCUMSTANCE WHICH HAS THE RESULT THAT ANY SUCH WARRANTY WOULD BE
UNTRUE IF REPEATED BY REFERENCE TO THE THEN CURRENT FACTS;

 

it will inform Borrower of that fact and will, if so required by Borrower,
furnish it with such additional information as it may reasonably request.

 


16.4      STATUS OF AGENCY TRANSACTION


 

(i)              Each Agency Transaction shall be a transaction between the
relevant Principal and Borrower and no person other than the relevant Principal
and Borrower shall be a party to or have any rights or obligations under an
Agency Transaction.  Without limiting the foregoing, Lender shall not be liable
as principal for the performance of an Agency Transaction, but this is without
prejudice to any liability of Lender under any other provision of this clause;
and

 

(ii)             all the provisions of the Agreement shall apply separately as
between Borrower and each Principal for whom the Agent has entered into an
Agency transaction or Agency Transactions as if each such Principal were a party
to a separate

 

20


 

agreement with Borrower in all respects identical with this Agreement other than
this paragraph and as if the Principal were Lender in respect of that agreement;

 

PROVIDED THAT

 

if there occurs in relation to the Agent an Event of Default or an event which
would constitute an Event of Default if Borrower served written notice under any
sub-clause of paragraph 14, Borrower shall be entitled by giving written notice
to the Principal (which notice shall be validly given if given to Lender in
accordance with paragraph 21) to declare that by reason of that event an Event
of Default is to be treated as occurring in relation to the Principal.  If
Borrower gives such a notice then an Event of Default shall be treated as
occurring in relation to the Principal at the time when the notice is deemed to
be given; and

 

if the Principal is neither incorporated in nor has established a place of
business in Great Britain, the Principal shall for the purposes of the agreement
referred to in paragraph 16.4(ii) be deemed to have appointed as its agent to
receive on its behalf service of process in the courts of England the Agent, or
if the Agent is neither incorporated nor has established a place of business in
Great Britain, the person appointed by the Agent for the purposes of this
Agreement, or such other  person as the Principal may from time to time specify
in a written notice given to the other Party.

 

The foregoing provisions of this paragraph do not affect the operation of the
Agreement as between Borrower and Lender in respect of any transactions into
which Lender may enter on its own account as principal.


 


16.5       WARRANTY OF AUTHORITY BY LENDER ACTING AS AGENT


 

Lender warrants to Borrower that it will, on every occasion on which it enters
or purports to enter into a transaction as an Agency Transaction, have been duly
authorised to enter into that Loan and perform the obligations arising under
such transaction on behalf of the person whom it specifies as the Principal in
respect of that transaction and to perform on behalf of that person all the
obligations of that person under the agreement referred to in paragraph
16.4(ii).

 


17.         TERMINATION OF THIS AGREEMENT


 

Each Party shall have the right to terminate this Agreement by giving not less
than 15 Business Days’ notice in writing to the other Party (which notice shall
specify the date of termination) subject to an obligation to ensure that all
Loans which have been entered into but not discharged at the time such notice is
given are duly discharged in accordance with this Agreement.

 


18.         SINGLE AGREEMENT


 

Each Party acknowledges that, and has entered into this Agreement and will enter
into each Loan in consideration of and in reliance upon the fact that, all Loans
constitute a

 

21


 

single business and contractual relationship and are made in consideration of
each other.  Accordingly, each Party agrees:

 

(I)        TO PERFORM ALL OF ITS OBLIGATIONS IN RESPECT OF EACH LOAN, AND THAT A
DEFAULT IN THE PERFORMANCE OF ANY SUCH OBLIGATIONS SHALL CONSTITUTE A DEFAULT BY
IT IN RESPECT OF ALL LOANS; AND

 

(II)       THAT PAYMENTS, DELIVERIES AND OTHER TRANSFERS MADE BY EITHER OF THEM
IN RESPECT OF ANY LOAN SHALL BE DEEMED TO HAVE BEEN MADE IN CONSIDERATION OF
PAYMENTS, DELIVERIES AND OTHER TRANSFERS IN RESPECT OF ANY OTHER LOAN.

 


19.         SEVERANCE


 

If any provision of this Agreement is declared by any judicial or other
competent authority to be void or otherwise unenforceable, that provision shall
be severed from the Agreement and the remaining provisions of this Agreement
shall remain in full force and effect.  The Agreement shall, however, thereafter
be amended by the Parties in such reasonable manner so as to achieve as far as
possible, without illegality, the intention of the Parties with respect to that
severed provision.

 


20.         SPECIFIC PERFORMANCE


 

Each Party agrees that in relation to legal proceedings it will not seek
specific performance of the other Party’s obligation to deliver or redeliver
Securities, Equivalent Securities, Collateral or Equivalent Collateral but
without prejudice to any other rights it may have.

 


21.         NOTICES


 


21.1       ANY NOTICE OR OTHER COMMUNICATION IN RESPECT OF THIS AGREEMENT MAY BE
GIVEN IN ANY MANNER SET FORTH BELOW TO THE ADDRESS OR NUMBER OR IN ACCORDANCE
WITH THE ELECTRONIC MESSAGING SYSTEM DETAILS SET OUT IN PARAGRAPH 4 OF THE
SCHEDULE AND WILL BE DEEMED EFFECTIVE AS INDICATED:


 

(I)        IF IN WRITING AND DELIVERED IN PERSON OR BY COURIER, ON THE DATE IT
IS DELIVERED;

 

(II)       IF SENT BY TELEX, ON THE DATE THE RECIPIENT’S ANSWERBACK IS RECEIVED;

 

(III)      IF SENT BY FACSIMILE TRANSMISSION, ON THE DATE THAT TRANSMISSION IS
RECEIVED BY A RESPONSIBLE EMPLOYEE OF THE RECIPIENT IN LEGIBLE FORM (IT BEING
AGREED THAT THE BURDEN OF PROVING RECEIPT WILL BE ON THE SENDER AND WILL NOT BE
MET BY A TRANSMISSION REPORT GENERATED BY THE SENDER’S FACSIMILE MACHINE);

 

(IV)     IF SENT BY CERTIFIED OR REGISTERED MAIL (AIRMAIL, IF OVERSEAS) OR THE
EQUIVALENT (RETURN RECEIPT REQUESTED), ON THE DATE THAT MAIL IS DELIVERED OR ITS
DELIVERY IS ATTEMPTED; OR

 

(V)      IF SENT BY ELECTRONIC MESSAGING SYSTEM, ON THE DATE THAT ELECTRONIC
MESSAGE IS RECEIVED,

 

unless the date of that delivery (or attempted delivery) or the receipt, as
applicable, is not a Business Day or that communication is delivered (or
attempted) or received, as

 

22


 

applicable, after the Close of Business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day.

 


21.2       EITHER PARTY MAY BY NOTICE TO THE OTHER CHANGE THE ADDRESS, TELEX OR
FACSIMILE NUMBER OR ELECTRONIC MESSAGING SYSTEM DETAILS AT WHICH NOTICES OR
OTHER COMMUNICATIONS ARE TO BE GIVEN TO IT.


 


22.         ASSIGNMENT


 

Neither Party may charge assign or transfer all or any of its rights or
obligations hereunder without the prior consent of the other Party.

 


23.         NON-WAIVER


 

No failure or delay by either Party (whether by course of conduct or otherwise)
to exercise any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege as herein provided.

 


24.         GOVERNING LAW AND JURISDICTION


 


24.1       THIS AGREEMENT IS GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, ENGLISH LAW.


 


24.2       THE COURTS OF ENGLAND HAVE EXCLUSIVE JURISDICTION TO HEAR AND DECIDE
ANY SUIT, ACTION OR PROCEEDINGS, AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT
OF OR IN CONNECTION WITH THIS AGREEMENT (RESPECTIVELY, “PROCEEDINGS” AND
“DISPUTES”) AND, FOR THESE PURPOSES, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF ENGLAND.


 


24.3       EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT AT ANY
TIME HAVE TO THE COURTS OF ENGLAND BEING NOMINATED AS THE FORUM TO HEAR AND
DECIDE ANY PROCEEDINGS AND TO SETTLE ANY DISPUTES AND AGREES NOT TO CLAIM THAT
THE COURTS OF ENGLAND ARE NOT A CONVENIENT OR APPROPRIATE FORUM.


 


24.4       EACH OF PARTY A AND PARTY B HEREBY RESPECTIVELY APPOINTS THE PERSON
IDENTIFIED IN PARAGRAPH 5 OF THE SCHEDULE PERTAINING TO THE RELEVANT PARTY AS
ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF PROCESS IN THE COURTS OF ENGLAND. 
IF SUCH AN AGENT CEASES TO BE AN AGENT OF PARTY A OR PARTY B, AS THE CASE MAY
BE, THE RELEVANT PARTY SHALL PROMPTLY APPOINT, AND NOTIFY THE OTHER PARTY OF THE
IDENTITY OF ITS NEW AGENT IN ENGLAND.


 


25.         TIME


 

Time shall be of the essence of the Agreement.


 


26.         RECORDING


 

The Parties agree that each may record all telephone conversations between them.

 

23


 


27.         WAIVER OF IMMUNITY


 

Each Party hereby waives all immunity (whether on the basis of sovereignty or
otherwise) from jurisdiction, attachment (both before and after judgement) and
execution to which it might otherwise be entitled in any action or proceeding in
the courts of England or of any other country or jurisdiction relating in any
way to this Agreement and agrees that it will not raise, claim or cause to be
pleaded any such immunity at or in respect of any such action or proceeding.

 


28.         MISCELLANEOUS


 


28.1       THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AND UNDERSTANDING OF
THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES ALL ORAL
COMMUNICATION AND PRIOR WRITINGS WITH RESPECT THERETO.


 


28.2       THE PARTY (THE “RELEVANT PARTY”) WHO HAS PREPARED THE TEXT OF THIS
AGREEMENT FOR EXECUTION (AS INDICATED IN PARAGRAPH 7 OF THE SCHEDULE) WARRANTS
AND UNDERTAKES TO THE OTHER PARTY THAT SUCH TEXT CONFORMS EXACTLY TO THE TEXT OF
THE STANDARD FORM GLOBAL MASTER SECURITIES LENDING AGREEMENT POSTED BY THE
INTERNATIONAL SECURITIES LENDERS ASSOCIATION ON ITS WEBSITE ON 7 MAY 2000 EXCEPT
AS NOTIFIED BY THE RELEVANT PARTY TO THE OTHER PARTY IN WRITING PRIOR TO THE
EXECUTION OF THIS AGREEMENT.


 


28.3       NO AMENDMENT IN RESPECT OF THIS AGREEMENT WILL BE EFFECTIVE UNLESS IN
WRITING (INCLUDING A WRITING EVIDENCED BY A FACSIMILE TRANSMISSION) AND EXECUTED
BY EACH OF THE PARTIES OR CONFIRMED BY AN EXCHANGE OF TELEXES OR ELECTRONIC
MESSAGES ON AN ELECTRONIC MESSAGING SYSTEM.


 


28.4       THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL SURVIVE THE
TERMINATION OF ANY LOAN.


 


28.5       THE WARRANTIES CONTAINED IN PARAGRAPHS 12, 13, 16 AND 28.2 WILL
SURVIVE TERMINATION OF THIS AGREEMENT FOR SO LONG AS ANY OBLIGATIONS OF EITHER
OF THE PARTIES PURSUANT TO THIS AGREEMENT REMAIN OUTSTANDING.


 


28.6       EXCEPT AS PROVIDED IN THIS AGREEMENT, THE RIGHTS, POWERS, REMEDIES
AND PRIVILEGES PROVIDED IN THIS AGREEMENT ARE CUMULATIVE AND NOT EXCLUSIVE OF
ANY RIGHTS, POWERS, REMEDIES AND PRIVILEGES PROVIDED BY LAW.


 


28.7       THIS AGREEMENT (AND EACH AMENDMENT IN RESPECT OF IT) MAY BE EXECUTED
AND DELIVERED IN COUNTERPARTS (INCLUDING BY FACSIMILE TRANSMISSION), EACH OF
WHICH WILL BE DEEMED AN ORIGINAL.


 


28.8       A PERSON WHO IS NOT A PARTY TO THIS AGREEMENT HAS NO RIGHT UNDER THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 TO ENFORCE ANY TERMS OF THIS
AGREEMENT, BUT THIS DOES NOT AFFECT ANY RIGHT OR REMEDY OF A THIRD PARTY WHICH
EXISTS OR IS AVAILABLE APART FROM THAT ACT.

 

24


 

EXECUTED by the PARTIES

 

 

 

 

 

BY

)   

/s/ Guy Cools

 

 

     [Managing Director]

 

 

 

 

)   

 

 

 

 

ON BEHALF OF

)   

FSA ASSET MANAGEMENT LLC

 

 

 

 

)   

 

 

 

 

 

 

 

 

 

 

BY)

)   

Jean Le Naour    /s/ Jean Le Naour     Didier Casas /s/ Dider Casas

 

 

 

 

)   

Chief Financial Officer                       General Secretary

 

 

 

 

Acting pursuant to a special power of attorney granted by the
Board of Directors of Dexia Crédit Local on November 13th, 2008

 

 

 

ON BEHALF OF

)   

DEXIA CRÉDIT LOCAL

 

 

 

 

)   

 

 

 

 

IN THE PRESENCE OF

)   

 

 

25

 

EXECUTION COPY

 

COMMITTED SECURITIES LENDING FACILITY ANNEX

 

TO THE GLOBAL MASTER SECURITIES LENDING AGREEMENT (GMSLA 2000)

 

BETWEEN

 

FSA ASSET MANAGEMENT LLC AND DEXIA CRÉDIT LOCAL

 

This Committed Securities Lending Facility Annex (this “Annex”) shall act as an
amendment to and form part of the Global Master Securities Lending Agreement
dated as of November 13, 2008 (the “GMSLA Base Agreement” and the GMSLA Base
Agreement, together with this Annex, the “Agreement”) between FSA Asset
Management LLC (“Party A”, “FSAM”, or “Borrower”) and Dexia Crédit Local (“Party
B”, “DCL” or “Lender”).  Unless otherwise defined herein, capitalized terms used
in this Annex have the same meanings assigned to them in the GMSLA Base
Agreement.  In connection with the loan of Securities and delivery of Collateral
(the “Transactions”) pursuant to the Agreement, Party A and Party B agree as
follows:

 

1.  Definitions

 

Paragraph 2.1 of the GMSLA Base Agreement shall be amended by

 

(a) amending and restating the following definition:

 

“Act of Insolvency” means, in relation to any Person, that such Person (a) is
dissolved (other than pursuant to a consolidation, amalgamation or merger);
(b) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (c) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (i) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (ii) is not dismissed, discharged, stayed or
restrained in each case within thirty calendar days of the institution or
presentation thereof; (d) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (e) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (f) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within thirty

 


 

calendar days thereafter; or (g) causes or is subject to any event with respect
to it which, under the applicable laws of any jurisdiction, has an analogous
effect to any of the events specified in clauses (a) to (f) (inclusive).

 

and (b) inserting the following definitions:

 

“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by the Person, any entity that controls, directly or indirectly, the
Person or any entity directly or indirectly under common control with the Person
(where, for the avoidance of doubt, two entities shall be considered under
“common control” where they are each controlled, directly or indirectly, by the
same third entity).  For this purpose, “control” of any entity or Person means
ownership of a majority of the voting power of the entity or Person.

 

 “Best Available Eligible Securities” means those Eligible Securities available
to be transferred by Borrower to Lender as Collateral in connection with the
Agreement which fall into the highest of the Priority Categories specified on
Schedule A to this Annex.

 

“BONY” shall have the meaning set forth in the definition of “Market Value”.

 

 “Capital Commitment Agreement” means the Capital Commitment Agreement dated as
of November 13, 2008 among Dexia Holdings Inc., FSAH and Borrower, as the same
may from time to time be amended.

 

“Change in Control” means that any “person” or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) other than Dexia S.A. shall be or
have the right to be (whether by means of warrants, options or otherwise), or
shall become or obtain currently exercisable rights by means of warrants or
options to become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly through ownership of one or more
Affiliates, of more than 50% of the total equity interest of Borrower.

 

“Collateral Posting Requirements” means any requirement for either of the GIC
Issuers to post specified collateral to secure a GIC.  For the avoidance of
doubt, a “requirement” to post collateral includes a provision in a GIC that,
upon a relevant downgrade of FSA, the relevant GIC Issuer has the option to post
collateral (or effect one or more other cures), failing which the GIC would
become subject to termination (either automatically or at the then election of
the relevant GIC holder).

 

“Commitment Effective Date” means November 13, 2008.

 

2


 

“Commitment Fee Period” means each period commencing on and including one
Commitment Fee Period End Date and ending on but excluding the next succeeding
Commitment Fee Period End Date.

 

“Commitment Fee Period End Date” means each of (i) the Commitment Effective Date
(which shall be the first Commitment Fee Period End Date) and (ii) the last
Business Day of each calendar quarter which occurs after (or which includes) the
Commitment Effective Date; provided that the Facility Termination Date shall be
the last Commitment Fee Period End Date.

 

“Confirmation” shall have the meaning set forth in Section 3(d) of this Annex.

 

“Designated Office” means, with respect to a Party, a branch or office of that
Party which is specified in this Annex.

 

“Eligible Securities” means all securities owned by Borrower as of the date of
the Agreement, and any securities purchased by Borrower after the date of the
Agreement which are included in one of the categories of securities listed on
Schedule A; provided, however, that in the case of any security for which
(A) the issuance of such a guarantee would result in such security being
eligible for pledge or sale by the New York Branch of DCL pursuant to the Term
Auction Facility, the Discount Window or other financing programs of the Federal
Reserve Bank of New York (and such security would not already be so eligible)
and (B) Lender has specifically requested, with at least 30 Business Days’ prior
notice, that Borrower arrange for FSA to issue such a guarantee (and reasonably
cooperated with Borrower and FSA in connection therewith), such security shall
be (or continue to be) an Eligible Security hereunder only if guaranteed by FSA
as to scheduled payments of principal and interest in a manner which permits
transfers of the benefit of the guarantee together with any transfer of the
relevant security, in accordance with the form of policy delivered pursuant to
Section 4 below and FSA’s customary terms for transferable secondary asset
guarantees (such requirement the “Transferable Guarantee Requirement”).

 

“Escrow Agent” means an independent third party banking institution (i) having a
rating assigned to its short-term unsecured indebtedness at least equal to A-1
by S&P and P-1 by Moody’s, and (ii) licensed in and acting through an office,
branch or agency in New York City, specified by Lender at least 5 Business Days
prior to the relevant Settlement Date.

 

“Facility Amount” means (i) prior to the effective date of the FSA/FSAIC
Facilities, U.S. $3.5 billion and (ii) from and after the FSA/FSAIC Facilities
Effective Date, U.S. $3.5 billion minus an amount which is 90 percent of the
FSA/FSAIC Facilities Amount.

 

“Facility Termination Date” means the earlier of (i) the Scheduled Facility
Termination Date or (ii) any date specified by Lender in a notice to Borrower

 

3


 

as the Facility Termination Date following the occurrence, and during the
continuance, of an Event of Default in relation to Borrower.

 

“FSA” means Financial Security Assurance Inc., a New York stock insurance
company.

 

“FSA/FSAIC Facilities” shall have the meaning set forth in Section 6(a)(i) of
this Annex.

 

“FSA/FSAIC Facilities Amount” means, from and after the FSA/FSAIC Facilities
Effective Date, the sum of (i) the maximum cash proceeds that would be available
to FSAM in accordance with sales made under the FSA/FSAIC Sale Facility and
(ii) the maximum cash proceeds and/or market value of securities that FSAM would
be eligible to obtain under the FSA/FSAIC Repo Facility, in each case (1) based
on (x) the economic value of assets actually held by FSAM as of September 30,
2008 that are eligible for sale or pledge under such FSA/FSAIC Sale Facility or
FSA/FSAIC Repo Facility, as applicable, in accordance with the quarterly
determination of such economic value by FSAH for purposes of its September 30,
2008 financial statements, provided that the parties acknowledge that in the
case of the FSA/FSAIC Sale Facility the eligible assets actually held by FSAM
are limited to U.S. domestic municipal securities (where the classification of
securities as “U.S. domestic municipal securities” is to be based on the list
and/or description of such securities approved by the New York Insurance
Department and the Oklahoma Insurance Department, as applicable), and (y) the
haircut or discount from such economic value that would be applicable to a sale
or pledge of such assets in accordance with the terms of the FSA/FSAIC Sale
Facility or FSA/FSAIC Repo Facility, and (2) subject to the maximum commitment
amount under the relevant FSA/FSAIC Facility.

 

“FSA/FSAIC Facilities Effective Date” means such date, if any, on which FSA and
FSAIC shall have received their respective regulatory approvals of the New York
Insurance Department and the Oklahoma Insurance Department, as applicable,
contemplated by Section 6(a)(i) to enter into the FSA/FSAIC Facilities.

 

“FSA/FSAIC Repo Facility” shall have the meaning set forth in Section 6(a)(i) of
this Annex.

 

“FSA/FSAIC Sale Facility” shall have the meaning set forth in Section 6(a)(i) of
this Annex.

 

“FSAIC” means FSA Insurance Company, an Oklahoma insurance company.

 

“FSA Policies” means each of (i) the financial guaranty insurance policy
delivered by FSA to Lender in relation to Borrower’s payment obligations under
this Agreement pursuant to Section 4(g)(i) below and (ii) each financial
guaranty insurance policy (if any) issued in relation to Eligible Securities as

 

4


 

contemplated by Section 4(g)(ii) below and the definition of “Eligible
Securities”.

 

“FSAH” means Financial Security Assurance Holdings Ltd.

 

“GAAP” means United States generally accepted accounting principles consistently
applied as in effect from time to time.

 

“GIC” mean a guaranteed investment contract or other similar agreement issued by
a GIC Issuer and guaranteed by FSA, and “GICs” means all such GICs collectively.

 

“GIC Eligible Securities” shall have the meaning set forth in Section 3(a) of
this Annex.

 

“GIC Issuer” means either FSA Capital Management Services LLC or FSA Capital
Markets Services LLC, and “GIC Issuers” means both such entities collectively.

 

“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
Person with jurisdiction exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

 

“Insolvency Event” means with respect to a Person that such Person is or becomes
financially insolvent or is unable generally to pay its debts as they become due
or fails or admits in writing in a judicial, regulatory or administrative
proceeding or filing its inability generally to pay its debts as they become
due.

 

“Intended Use” means FSAM’s application of Loaned Securities to make advances to
the GIC Issuers for the purpose of enabling the GIC Issuers to satisfy their
respective Collateral Posting Requirements under their respective GICs.

 

 “Market Value” means on any date and with respect to any Eligible Securities or
GIC Eligible Securities, the market value of such Eligible Securities or GIC
Eligible Securities as most recently determined on or prior to such date by The
Bank of New York (“BONY”) in its capacities as clearing agent for Borrower or
custodian in connection with provisions of the GICs relating to Collateral
Posting Requirements or in connection with repurchase and/or securities lending
agreements to which Borrower or either of the GIC Issuers are party, in
accordance with BONY’s pricing methodology thereunder consistently applied on a
weekly basis to the extent commercially practicable; provided, however, that
(i) Lender may request BONY to update its estimate of the market value of any
Eligible Securities from time to time and any such updated estimate shall be
given effect with respect to the determination of the Market Value of Eligible
Securities as of

 

5


 

the Settlement Date for any Transaction, (ii) Lender shall be entitled to
determine market value as of the Settlement Date of GIC Eligible Securities to
be delivered by Lender on the Settlement Date for any Transaction, but Lender
shall determine such market value in the same manner as BONY, (iii) the Market
Value of GIC Eligible Securities that have been posted as collateral in
accordance with the terms and conditions of a GIC (or the related custodian
agreement therefor) shall be the market value determined by the custodian for
the GIC in connection therewith and (iv) with respect to any Eligible Securities
or GIC Eligible Securities for which neither BONY nor a GIC Custodian has made a
market value determination in the capacity described above, Lender shall
determine the market value in good faith based on the pricing services and/or
pricing methodologies generally applied by Borrower to estimate the market value
of Eligible Securities for purposes of its periodic financial statements or
other internal purposes.  For purposes of the GMSLA Base Agreement, except
Paragraph 9 thereof, the Market Value of Loaned Securities and Collateral shall
not be determined on each Business Day but shall be based on the most recent
determination of market value in accordance with the foregoing (i.e., a weekly
determination, to the extent commercially practicable, or if more recent the
determination of market value as of the Settlement Date).

 

Notwithstanding the foregoing, for purposes of Paragraph 9 of the GMSLA Base
Agreement, “Market Value” shall continue to have the meaning set forth in the
GMSLA Base Agreement.

 

“Moody’s” means Moody’s Investors Service Inc. or its successor.

 

“Notice of Termination” means any written notice duly executed and delivered by
Lender to Borrower in accordance with Section 7 of this Annex in which Lender
elects to designate the Facility Termination Date as the earlier of (i) the
fifth (5th) anniversary of the date of Borrower’s receipt of such Notice or
(ii) the seventh (7th) anniversary of the Commitment Effective Date (or, if such
fifth (5th) or seventh (7th) anniversary, as applicable is not a Business Day,
the first day following such fifth (5th) or seventh (7th) anniversary, as
applicable, that is a Business Day).

 

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, joint venture, trust, association, unincorporated
entity of any kind, or Governmental Authority.

 

“Pledge and Intercreditor Agreement” means the Pledge and Intercreditor
Agreement dated as of November 13, 2008 among DCL, Dexia Bank Belgium S.A., FSAM
and FSA, as the same may from time to time be amended.

 

 “Requirement of Law” means any law, treaty, rule, regulation, code, directive,
policy, order or requirement or determination of an arbitrator

 

6


 

or a court or other Governmental Authority whether now or hereafter enacted or
in effect.

 

“Representative Haircut” shall have the meaning set forth in Section 3(a) of
this Annex.

 

“Revolving Credit Agreement” means the Revolving Credit Agreement dated as of
June 30, 2008 between Dexia Crédit Local and Borrower, as the same may from time
to time be amended.

 

 “Scheduled Facility Termination Date” means (i) on the date of this Annex, the
fifth (5th) anniversary of the Commitment Effective Date; (ii) on any date
thereafter prior to Borrower’s receipt of a Notice of Termination from Lender,
the fifth (5th) anniversary of such date; and (iii) on any date on or after
Borrower’s receipt of a Notice of Termination from Lender, the fifth (5th)
anniversary of the date of such receipt; provided that (i) if the Facility
Termination Date would otherwise occur on a date that falls after the seventh
(7th) anniversary of the Commitment Effective Date, it shall instead occur  on
the seventh (7th) anniversary of the Commitment Effective Date, and (ii) if the
Facility Termination Date would otherwise occur on a date that is not a Business
Day, the Facility Termination Date shall instead occur on the first day
following such date that is a Business Day.

 

“Securities Lending Conditions Precedent” shall have the meaning set forth in
Section 3(e) of this Annex.

 

“Securities Loan Request” shall have the meaning set forth in Section 3(b) of
this Annex.

 

“Securities Priority List” means a priority listing of the Best Available
Eligible Securities for purposes of the Agreement maintained by Borrower and a
copy of which Borrower has provided to Lender, as most recently updated by
Borrower and notified to Lender through the date of determination.

 

“Specified Borrower Entity” means each of Borrower, either of the GIC Issuers,
FSAH and FSA.

 

 “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies Inc., or its successor.

 

“Transaction Documents” means the Agreement and each Confirmation delivered in
connection herewith.

 

“Transferable Guarantee Requirement” shall have the meaning set forth in the
definition of “Eligible Securities”.

 

“Unutilized Commitment” means on any date (x) the Facility Amount minus (y) the
Utilized Commitment.

 

7


 

“Utilized Commitment” means on any date the aggregate Market Value of all
Securities which are the subject of an outstanding Loan to Borrower hereunder on
or prior to such date (measuring Market Value as of the Settlement Date of each
relevant Transaction).

 

2.  Commitment; Facility Amount

 

(a)           From the Commitment Effective Date to the Facility Termination
Date, Lender agrees to enter in Transactions on the terms set forth below from
time to time upon request by Borrower, subject to and in accordance with the
terms and conditions of this Annex and the GMSLA Base Agreement. 
Notwithstanding anything to the contrary herein, Lender shall have no obligation
to enter into any proposed Transaction on any proposed Settlement Date to the
extent that the Market Value of the relevant Loaned Securities thereunder would
exceed the Unutilized Commitment in effect at such time.

 

(b)           FSAM agrees to pay to DCL on the last day of each Commitment Fee
Period after the date hereof and on the Facility Termination Date a
nonrefundable fee equal to the daily average Facility Amount during the related
Commitment Fee Period multiplied by 0.50% per annum.

 

(c)           Notwithstanding any other term of this Annex, it shall be a
condition precedent to the effectiveness of DCL’s obligations under
Section 2(a) above that FSAM shall have caused FSA to deliver the FSA Policy
contemplated by Section 4(g)(i) of this Annex to DCL.

 

3.  Loans of Securities

 

Paragraph 3 of the GMSLA Base Agreement is hereby deleted and replaced with the
following:

 

(a) As soon as reasonably practicable, Borrower shall prepare, subject to
Lender’s reasonable review and confirmation, a listing of the different
categories of securities which are eligible to be posted to meet the Collateral
Posting Requirements in relation to one or more of the GICs (“GIC Eligible
Securities”), together with a listing of the “haircut” reasonably representative
of the haircut applied to the market value of each such category of GIC Eligible
Securities in determining the collateral value credit given to a posting of such
GIC Eligible Securities under the Collateral Posting Requirements of the GICs
(with respect to any category of GIC Eligible Securities, and as may be more
particularly specified in relation to a particular Securities Loan Request by
Borrower as provided below, the “Representative Haircut”).

 

(b) Borrower shall initiate each proposed Transaction by submitting a written
request for Lender’s review, which shall set forth (i) information identifying,
and specifying the principal amount of, each category of GIC Eligible Security
proposed to be lent to Borrower as a Loaned Security, and any more specific
Representative Haircuts applicable in connection with the Collateral Posting
Requirements expected to be met with the proposed Loaned Securities,
(ii) Borrower’s estimate of the Market Value of the proposed Loaned Securities,
(iii) information identifying, and specifying the principal amount of, each
security proposed to be pledged to Lender as Collateral for the proposed
Transaction (iv) Borrower’s estimate of the Market Value of the proposed
Collateral, (iv) a date not earlier than one (1) Business Day following, and not
later than three (3) Business Days following, the effective

 

8


 

date of such request as the Settlement Date for the proposed Transaction, and
(v) a date not later than the Facility Termination Date as the termination date
for the proposed Transaction (a “Securities Loan Request”).  Any such Securities
Loan Request shall be effective (x) on the Business Day made, if delivered to
Lender at or before 4:30 p.m. (Paris time) on such Business Day, or
(y) otherwise, on the Business Day immediately following the date of its
delivery to Lender.

 

(c) In making a Securities Loan Request, Borrower shall identify as Collateral
for the relevant Transaction only the Best Available Eligible Securities based
on the Securities Priority List as of the date of such Securities Loan Request.
Borrower agrees to use good faith, commercially reasonable efforts to ensure
that the Securities Priority List is updated from time to time to reflect the
Best Available Eligible Securities, and Lender shall have the right to consult
with Borrower from time to time, as to whether the Securities Priority List
accurately reflects the Best Available Eligible Securities.

 

(d) Upon Lender’s receipt of a Securities Loan Request with respect to a
proposed Transaction, Lender shall within one (1) Business Day deliver to
Borrower a confirmation (i) confirming that the GIC Eligible Securities
requested by Borrower are available to Lender in the requisite amounts or, if
such GIC Eligible Securities are not so available to Lender, identifying
replacement GIC Eligible Securities having an equivalent value for purposes of
the Collateral Posting Requirements based on their Market Value and
Representative Haircut, (ii) confirming whether Lender concurs with Borrower’s
determination that the proposed Collateral represents the Best Available
Eligible Securities, (iii) notifying Borrower of Lender’s determination
regarding the Market Value of the proposed Collateral (and any adjustment to the
required Collateral arising from the identification of replacement GIC Eligible
Securities under (i)) and Lender’s determination regarding the Market Value of
the proposed Loaned Securities and (iv) confirming the Settlement Date and the
termination date (each, a “Confirmation”).  Each Confirmation shall be deemed
incorporated herein by reference with the same effect as if set forth herein at
length.  Any failure by Lender to deliver a Confirmation pursuant to this
Section 3(d) shall not relieve Lender of its obligations to transfer Loaned
Securities on the Settlement Date in accordance with the terms hereof.

 

(e) Provided each of the Securities Lending Conditions Precedent set forth in
this Section 3(e) shall have been satisfied (or waived by Lender), and subject
to Borrower’s rights under Section 3(f), Lender shall transfer the Loaned
Securities to Borrower, and the related Collateral shall be concurrently
transferred by Borrower to Lender, in each case in accordance with the account
details specified in such Confirmation or such standing account details as may
be agreed between Lender and Borrower from time to time.  For purposes of this
Section 3(e), the “Securities Lending Conditions Precedent” shall be satisfied
with respect to any proposed Transaction if:

 

(i)            on the proposed Settlement Date, either (x) the rating assigned
to FSA’s financial strength by S&P is lower than AA- or (y) the rating assigned
to FSA’s financial strength by Moody’s is lower than Aa3;

 

9

 

(ii)                               the representations and warranties of
Borrower under Paragraph 13 of the GMSLA Base Agreement, as amended and
supplemented by Section 4 of this Annex, shall be true and correct in all
material respects on the Settlement Date for such proposed Transaction as though
made on and as of such Settlement Date;

 

(iii)                            no Event of Default shall have occurred and be
continuing on the Settlement Date for such proposed Transaction;

 

(iv)                              the FSA Policies shall be in full force and
effect;

 

(v)                                 Lender shall have received such corporate
resolutions, certificates, opinions of counsel and other documents in connection
herewith as Lender may, in its reasonable discretion, have required; and

 

(vi)                              the Collateral shall be Eligible Securities.

 

(f) Each Confirmation, together with the Agreement, shall be conclusive evidence
of the terms of the Transaction covered thereby unless objected to in writing by
Borrower no more than two (2) Business Days after the date such Confirmation is
received by Borrower.  An objection sent by Borrower with respect to any
Confirmation must state specifically that the writing is an objection, must
specify the provision(s) of such Confirmation being objected to by Borrower,
must set forth such provision(s) in the manner that Borrower believes such
provisions should be stated, and must be received by Lender no more than two
(2) Business Days after such Confirmation is received by Borrower.

 

(g) On the termination date for one or more Transactions, termination of the
applicable Transaction(s) will be effected by transfer by Lender to Borrower of
Equivalent Collateral, and any Income in respect thereof received by Lender and
not previously transferred or credited to Borrower, against the simultaneous
transfer of Equivalent Securities and any other amounts payable and outstanding
under the Agreement in respect of such Transaction(s) by Borrower to Lender, in
each case in accordance with the account details specified in the related
Confirmation(s) or such standing account details as may be agreed between Lender
and Borrower from time to time.

 

(h) If, after the date of this Annex, the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Lender made subsequent to the
date hereof:

 

(i) shall subject Lender to any tax of any kind whatsoever with respect to the
Agreement or any Transaction, or change the basis of taxation of payments to
Lender in respect thereof (except for changes in the rate of tax on Lender’s
overall net income);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Lender; or

 

10


 

(iii) shall impose on Lender any other condition due to the Agreement or the
Transactions;

 

and the result of any of the foregoing is to increase the cost to Lender of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable under the Agreement in respect thereof; then, in any such case,
Borrower shall pay Lender, within 30 days after written demand therefor is
received by Borrower any additional amounts necessary to compensate Lender for
such increased cost payable or reduced amount receivable.  If Lender becomes
aware that it is entitled to claim any additional amounts pursuant to this
Section 3(h), it shall notify Borrower in writing of the event by reason of
which it has become so entitled within a reasonable period after Lender becomes
aware thereof.  A certificate as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Lender to Borrower and
shall be conclusive and binding upon Borrower in the absence of manifest error. 
This covenant shall survive the Facility Termination Date, and the transfer by
Borrower of any or all Equivalent Securities.

 

If Lender shall have reasonably determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof does have the effect of reducing the rate of return on Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Lender to be material, then, from time to time, within 30 days after submission
by Lender to Borrower of a written request therefor, Borrower shall pay to
Lender such additional amount or amounts as will compensate Lender for such
reduction.  A certificate as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Lender to Borrower and
shall be conclusive and binding upon Borrower in the absence of manifest error. 
This covenant shall survive the Facility Termination Date, and the transfer by
Borrower of any or all Equivalent Securities.

 

(i) From and after the Facility Termination Date, Lender shall have no further
obligation to loan Securities to Borrower.  On the Facility Termination Date,
Borrower shall be obligated to transfer Equivalent Securities, together with all
accrued and unpaid interest and other amounts due and payable to Lender
hereunder.  Following the Facility Termination Date, Lender shall not be
obligated to transfer any Equivalent Collateral to Borrower until payment in
full to Lender of all amounts due hereunder; provided, however, that upon
Borrower’s request, Lender shall transfer to Borrower Equivalent Collateral with
respect to which Lender shall have received Equivalent Securities and such other
amounts payable to Lender in respect of such Securities in accordance with the
requirements of this Annex, provided that an Event of Default in relation to
Borrower is not then continuing and the transfer of such Equivalent Collateral
would not result in a Margin deficit.

 

(j)  In order to effect simultaneous delivery of Collateral and Securities as
contemplated by Paragraph 5.1 or Paragraph 8.6 of the GMSLA Base Agreement or
otherwise in accordance

 

11


 

with the Agreement, either party may require that delivery in respect of one or
more Transactions take place through the use of an Escrow Agent, provided that
the notice requiring use of an Escrow Agent for purposes of the Agreement shall
have been given not later than 10 Business Days prior to the relevant Settlement
Date.  Any costs or expenses incurred in connection with establishing such
escrow arrangement shall be borne by the party requiring such arrangement.

 

4.                             Borrower’s Warranties:

 

Paragraph 13 shall be amended by (i) deleting clauses (a) and (b);
(ii) renumbering clauses (c) and (d) as, respectively, clauses (a) and (b);
(iii) deleting the word “and” from the end of new clause (a); (iv) replacing the
period at the end of new clause (b) with a semicolon; and (v) inserting the
following after new clause (b):

 

(c) Borrower is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all requisite
power and authority, corporate and otherwise, to conduct its business as now
conducted and to own its properties.  Borrower has full power and authority to
enter into the Transaction Documents and to incur its obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate action on the part of Borrower.  The Agreement has been duly
executed and delivered by Borrower and constitutes the valid and legally binding
agreement of Borrower, enforceable against Borrower in accordance with its
terms, except as enforceability may be affected by bankruptcy, insolvency and
other laws relating to or affecting creditors’ rights generally and by general
principles of equity.  Upon execution and delivery thereof, each Confirmation
will constitute a valid and legally binding obligation of Borrower, enforceable
in accordance with its terms, except as enforceability may be affected by
bankruptcy, insolvency and other laws relating to or affecting creditors’ rights
generally and by general principles of equity.

 

(d) All consents and approvals of, and all notices to and filings with, any
governmental entities or regulatory bodies required as a condition to the valid
execution, delivery or performance by Borrower of the Transaction Documents have
been obtained or made.  Neither the execution and delivery of the Transaction
Documents nor compliance with the terms and provisions thereof will conflict
with, result in a breach of or constitute a default under (i) any of the terms,
conditions or provisions of the limited liability company agreement of Borrower,
(ii) any law, regulation or order, writ, judgment, injunction, decree,
determination or award of any court or governmental instrumentality or (iii) any
agreement or instrument to which Borrower is a party or by which it is bound.

 

(e) The consolidated financial statements of FSA and its consolidated
subsidiaries heretofore furnished or made available to Lender are complete and
correct and fairly present the consolidated financial condition of FSA and its
consolidated subsidiaries as at the dates thereof and the results of operations
for the periods covered thereby (subject, in the case of quarterly statements,
to normal, year-end audit adjustments).  Such financial statements were prepared
in accordance with GAAP.

 

(f) As of the date of the Agreement, other than as may have been disclosed in
the Annual Report on Form 10-K for the year ending December 31, 2007, or the
Quarterly Reports on Form

 

12


 

10-Q for the quarters ending March 31, 2008 and June 30, 2008 and September 30,
2008, in each case as filed by FSAH with the U.S. Securities and Exchange
Commission, there is no action, suit, investigation or proceeding pending
against, or to Borrower’s knowledge threatened against or affecting, Borrower
before any court or arbitrator or any governmental body, agency or official
which, if adversely determined, would have a material adverse effect (actual or
prospective) on Borrower’s business, properties or financial position or which
seeks to terminate or calls into question the validity or enforceability of the
Transaction Documents.

 

(g) Borrower has caused FSA to deliver to Lender (i) a financial guaranty
insurance policy in relation to Borrower’s payment obligations under the
Agreement in form and substance the same as the financial guaranty insurance
policy previously issued by FSA to Dexia Crédit Local in relation to the
Revolving Credit Agreement dated as of June 30, 2008 between Borrower and Dexia
Crédit Local (it being understood that FSA will not guarantee securities
delivery obligations of Borrower hereunder but will guarantee payment
obligations of Borrower under the Agreement arising from failure to perform any
obligations to return Loaned Securities or termination thereof as described in
Paragraphs 9 and 10 of the GMSLA Base Agreement) and (ii) the form of financial
guaranty insurance policy that may be issued in relation to certain Eligible
Securities delivered by Borrower to Lender as Collateral in accordance with the
Agreement, which shall include a provision allowing Lender to transfer such
Collateral with the benefit of such FSA guaranty (the “FSA Policies”).

 

(h) Borrower is not (i) a “holding company,” or a “subsidiary company” of a
“holding company,” or of a “subsidiary company” of a “holding company,” within
the meaning of the U.S. Public Utility Holding Company Act of 1935, or
(ii) required to be registered as an “investment company” as defined in (or
subject to regulation under) the U.S. Investment Company Act of 1940.  Neither
the making of the Loans, or the application of the proceeds or repayment thereof
by Borrower, nor the consummation of other transactions contemplated hereunder,
will violate any provision of the U.S. Public Utility Holding Company Act of
1935, the U.S. Investment Company Act of 1940 or any rule, regulation or order
of the U.S. Securities and Exchange Commission.

 

(i) All financial data or information concerning the Collateral that has been
delivered by or on behalf of Borrower to Lender is, to the best knowledge of
Borrower, true, complete and correct in all material respects.

 

(j) Immediately prior to the transfer of Collateral by Borrower to Lender, such
Collateral is free and clear of any lien, security interest, claim, option,
charge, encumbrance or impediment to transfer (including any “adverse claim” as
defined in Section 8-102(a)(1) of the UCC but excluding any liens or
encumbrances to be released simultaneously with the transfer to Lender
hereunder), and is not subject to any rights of setoff, any prior sale,
transfer, assignment, or participation by Borrower or any agreement by Borrower
to assign, convey, transfer or participate, in whole or in part, and Borrower
(x) is the sole legal record and beneficial owner of and owns or (y) has the
right to transfer such Collateral to Lender.  Although the Parties intend that
all transactions hereunder be sales and purchases and not loans, in the event
any such transaction is deemed to be a loan, the provisions of the Agreement are
effective to create in favor of Lender a valid security interest in all right,
title and interest of Borrower in, to and under the Collateral and Lender shall
have a valid,

 

13


 

perfected and enforceable first priority security interest in the Collateral,
subject to no lien or rights of others other than as granted herein.

 

(k) There are (i) no outstanding rights, options, warrants or agreements on the
part of Borrower for a purchase, sale or issuance in connection with any of the
Collateral and (ii) no agreements on the part of Borrower to issue, sell or
distribute any of the Collateral.

 

5.                             Events of Default

 

Paragraph 14.1 of the GMSLA Base Agreement is hereby amended by (a) replacing
clause (v) with the following “(v) (A) an Act of Insolvency occurring with
respect to any Specified Borrower Entity (with Borrower, for the avoidance of
doubt, being the Defaulting Party in relation to any Act of Insolvency with
respect to any Specified Borrower Entity) or (B) an Act of Insolvency occurring
with respect to Lender”; (b) replacing clause (vi) with the following: “(vi) any
representation or warranty of Lender or Borrower herein or any statement or
representation made in any application, certificate, report or opinion delivered
in connection herewith shall prove to have been incorrect or misleading in any
material respect when made or deemed made”; (c) replacing clause (vii) with the
following: “(vii) an Insolvency Event shall have occurred and be continuing in
relation to FSA”; (d) replacing clause (x) with the following: “(x) a default
shall be made in the due observance or performance by Lender or Borrower of any
other term, covenant or agreement contained in the Agreement and such default
shall continue unremedied for a period of five (5) Business days (or, in the
case of any default under Section 6(a) of this Annex, thirty (30) days) after
written notice thereof to the Defaulting Party by the Non-Defaulting Party;”;
and (e) deleting the word “, or” from the end of clause (ix), replacing the
period at the end of clause (x) with “;”, and inserting the following after
clause (x): “(xi) a Change in Control shall have occurred and be continuing;
(xii) any “Event of Default” shall have occurred and be continuing in relation
to Borrower under the Revolving Credit Agreement; (xiii) any “Termination Event”
shall have occurred and be continuing under the Capital Commitment Agreement; or
(xiv) any of the FSA Policies shall cease to be in full force and effect,
enforceable against FSA in accordance with its terms (with Borrower, for the
avoidance of doubt, being the Defaulting Party in relation to any such Event of
Default relating to the FSA Policies)”.

 

6.                                 Covenants

 

(a) Alternative Facilities Covenants of Borrower and FSA.

 

                                                           
(i)                                     FSA has made application to the New York
Insurance Department, and FSAIC has made application to the Oklahoma Insurance
Department, for the approval of facilities whereby (x) FSA and FSAIC could
severally purchase from Borrower up to U.S. $1 billion in total (in cash sales
proceeds) of municipal securities held in Borrower’s investment portfolio as of
September 30, 2008, to be allocated between FSA and FSAIC pro rata in accordance
with their invested assets excluding subsidiaries (the “FSA/FSAIC Sale
Facility”) and (y) FSA and FSAIC could severally enter into repurchase or
securities lending agreements with Borrower whereby Borrower could obtain up to
U.S. $1.5 billion in total (based upon cash proceeds and/or the market value of
securities received) of financing for assets held in Borrower’s investment
portfolio as of September 30, 2008, also to be allocated between FSA and FSAIC
pro rata in accordance with their invested assets excluding subsidiaries (the
“FSA/FSAIC Repo Facility”; and together with the FSA/FSAIC Sale Facility the

 

14


 

“FSA/FSAIC Facilities”).  Borrower, and each of FSA and FSAIC by their
respective signatures below, each agree to use their best efforts to secure
approvals as soon as reasonably practicable and, to the extent that such
approvals are secured, to utilize (or, in the case of FSA and FSAIC, allow
Borrower to utilize) the FSA/FSAIC Facilities to obtain liquidity or securities
for the Intended Uses prior to Borrower’s requesting a Transaction under the
Agreement.

 

                                                            (ii)  In addition,
Borrower, and each of FSA and FSAIC by their respective signatures below, each
agree that under the FSA/FSAIC Facilities, to the extent that such approvals are
secured, Borrower, FSA and FSAIC shall use good faith, commercially reasonable
efforts to have sold or pledged to FSA or FSAIC, as applicable, those securities
for which the economic value (based on the most recent determination thereof by
Borrower, FSA and FSAIC in accordance with their internal accounting procedures,
it being understood that such economic value is not required to be determined
more frequently than once per quarter) most greatly exceeds their Market Value
(in dollar and not percentage terms).

 

                                                            (iii) FSA and FSAIC
are each a party to this Annex solely for the purpose of agreeing to their
respective undertakings set forth in subparagraphs (a)(i) and (ii) above and
neither FSA nor FSAIC has any rights or obligations under this Annex (other
than, in the case of FSA, in accordance with the terms, and subject to the
conditions, of the FSA Policies or pursuant to any pledge by Borrower to FSA of
its rights under the Agreement).

 

                                                            (iv)  In addition to
and not in limitation of subsection (a)(i) above, Borrower agrees to use good
faith, commercially reasonable efforts to utilize other available sources of
liquidity or securities for the Intended Uses, to the extent that any such other
available sources of liquidity or securities for the Intended Uses can be
utilized on terms and conditions no less favourable to Borrower than the terms
and conditions available to Borrower under the Agreement, as reasonably
determined by Borrower, prior to requesting a Transaction under the Agreement.

 

                                                           
(v)                                 For purposes of Paragraph 14.1(x) of the
GMSLA Base Agreement, the reference to “Borrower” shall be deemed to include FSA
and FSAIC in relation to their respective obligations under subparagraphs
(a)(i) and (ii) above.

 

(b) Other Borrower Covenants.  Borrower covenants and agrees that until the
later to occur of (x) the Facility Termination Date and (y) the performance of
all obligations of Borrower hereunder:

 

                                                           
(i)                                     General Affirmative Covenants.  Borrower
will maintain its corporate existence in good standing, will comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority noncompliance with which would have a material adverse
effect on its financial condition or operations or on its ability to meet its
obligations hereunder, and will continue to engage in business of the same
general type as that engaged in by Borrower on the date hereof.  Borrower will
pay and discharge, at or before maturity, all its obligations and liabilities,
including, without limitation, tax liabilities, where failure to satisfy such
obligations or liabilities in the aggregate would have a material adverse effect
on its financial condition, operations or ability to meet its obligations
hereunder.

 

15


 

                                                           
(ii)                                  Financial Statements.  Borrower will
furnish to Lender or make available on FSA’s website, www.fsa.com:

 

(1) as soon as available and in any event within 90 days after the end of each
fiscal year of FSA, a consolidated balance sheet of FSA and its consolidated
subsidiaries as at the close of such fiscal year and the related consolidated
statements of income and changes in financial position for such year, certified
by independent public accountants of recognized standing;

 

(2) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of FSA, a consolidated balance
sheet of FSA and its consolidated subsidiaries as at the close of such quarter
and the related consolidated statements of income and changes in financial
position for such quarter and for the portion of such fiscal year then ended,
certified by FSA’s chief financial officer as having been prepared on a basis
consistent with the most recent audited consolidated financial statements of FSA
and its consolidated subsidiaries, it being understood that the required
certifications on Form 10-Q and Form 10-K shall suffice for such purpose; and

 

(3) from time to time, such further information regarding the business, affairs
and financial condition of Borrower and its subsidiaries as Lender shall
reasonably request.

 

                                                            (iii) Use of
Proceeds.  None of the proceeds of the Loans will be used directly or indirectly
for the purpose (whether immediate, incidental or ultimate) of buying or
carrying any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

                                                            (iv) Maintenance of
Properties.  Borrower shall (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) use
the standard of care typical in the industry in the operation and maintenance of
its facilities, except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower.

 

                                                            (v) Maintenance of
Insurance.  Borrower shall maintain with financially sound and reputable
insurance companies or with a captive insurance company that is an Affiliate of
Borrower as to which Lender may request reasonable evidence of financial
responsibility, insurance with respect to its properties in such amounts with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Borrower or any of its subsidiaries operates.

 

7.                                       Termination

 

                                                Paragraph 17 of the GMSLA Base
Agreement is hereby deleted and replaced with the following:

 

“Lender may, at any time, in its sole and absolute discretion, terminate its
commitment to enter into Transactions under the Agreement, by delivering a
Notice of Termination to

 

16


 

Borrower in accordance with the notice provisions of the Agreement, with any
such termination to be effective on the earliest of (i) the fifth (5th)
anniversary of the date of Borrower’s receipt of such Notice, (ii) the seventh
(7th) anniversary of the Commitment Effective Date (or, if such fifth (5th) or
seventh (7th) anniversary, as applicable, is not a Business Day, the first day
following such fifth (5th) or seventh (7th) anniversary, as applicable, that is
a Business Day) or (iii) any date on which Borrower shall benefit from
alternative liquidity and/or credit enhancement in relation to the Eligible
Securities such that this Agreement becomes unnecessary or redundant, and
Borrower consents to such termination of Lender’s commitment, such consent not
to be unreasonably withheld or delayed.

 

Lender and Borrower further agree that: (i) Lender shall not have a right to
designate an early termination of any Transaction under Paragraph 8.2 of the
GMSLA Base Agreement and (ii) Borrower’s designation of an early termination
under Paragraph 8.3 of the GMSLA Base Agreement shall require not less than 5
Business Days’ irrevocable prior written notice to Lender, (iii) an early
termination of any Transaction shall occur where any Collateral security
delivered in connection therewith ceases to be an Eligible Security because the
Transferable Guarantee Requirement becomes applicable thereto and such security
fails to satisfy such requirement, unless either (x) such failure to satisfy the
Transferable Guarantee Requirement is cured or (y) Borrower has delivered
Alternative Collateral consisting of Eligible Securities, in either case on or
prior to the 10th Business Day following the date of such failure (it being
understood that such failure will give rise only to an early termination of the
relevant Transaction and not to an Event of Default hereunder) and (iv) any
Transaction not terminated prior to the Facility Termination Date shall
terminate on the Facility Termination Date.”

 

8.                                       Assignment

 

                                                Paragraph 22 of the GMSLA Base
Agreement is hereby deleted and replaced by the following:

 

“Lender may assign any of its rights or obligations hereunder to (i) any office
or Affiliate of Lender, (ii) to any bank having a rating assigned to its
long-term, unsecured and unsubordinated indebtedness equal to at least “AA-” by
S&P and “Aa3” by Moody’s, provided that such assignment could not reasonably be
expected to give rise to any additional cost or liability of Borrower under
Section 3(h) of the Annex to this Agreement as of the date of such assignment,
or (iii) with the prior written consent of Borrower (which consent shall not
unreasonably be withheld), to any third party; provided that, from and after the
occurrence of an Event of Default, Lender may assign any of its rights or
obligations hereunder without the consent of Borrower.  Borrower may not assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of Lender, and any purported assignment
without such consent shall be void.”

 

9.                                       Set-Off

 

Borrower hereby grants to Lender a right of set-off against any amounts standing
to the credit of Borrower (including any of its offices or divisions) on the
books of any office of Lender in any demand deposit or other account maintained
with such office.

 

17


 

10.                                 Optional Reduction Of Facility By Borrower

 

With the mutual consent of Lender and Borrower, not to be unreasonably withheld,
Borrower may reduce the Unutilized Commitment portion of the Facility Amount at
any time in whole, or from time to time in part by an amount equal to U.S.
$5,000,000 or any larger amount in increments of U.S. $1,000,000, by delivering
to Lender written notice specifying the amount of such reduction and the date on
which such reduction is to become effective (which date may not be earlier than
the date of delivery of such notice).

 

11.                       Offices

 

The Parties agree that they will lend or borrow Securities as the case may be
through the following Designated Offices:

 

Party A:

 

New York

 

 

 

Party B:

 

New York and Paris

 

 

Executed on this 13th day of November 2008

 

 

BY

)   /s/  Guy Cools

 

 

  [Managing Director]

 

 

 

 

 

)

 

 

 

 

ON BEHALF OF

)  FSA ASSET MANAGEMENT LLC

 

 

 

 

 

)

 

 

 

 

 

 

 

BY

)   Jean Le Naour   /s/ Jean Le Naour   Didier Casas  /s/ Dider Casas

 

 

 

 

 

)   Chief Financial Officer

General Secretary

 

 

 

 

 

Acting pursuant to a special power of attorney granted by the

 

 

Board of Directors of Dexia Crédit Local on November 13th, 2008

 

 

 

 

 

 

 

ON BEHALF OF

)   DEXIA CRÉDIT LOCAL

 

 

 

 

 

)

 

 

 

 

IN THE PRESENCE OF

)

 

 

18


 

BY

)   /s/  Robert P. Cochran

 

 

[Chairman and Chief Executive Officer]

 

 

 

 

 

)

 

 

 

 

ON BEHALF OF

)   FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

)

 

 

 

 

IN THE PRESENCE OF

)   /s/  Gregory J. Flemming

 

 

 

 

solely for the purpose of the undertakings of FSA set forth in Sections
6(a)(i) and 6(a)(ii) of this Annex.

 

 

 

 

 

 

BY

)   /s/  Robert P. Cochran

 

 

[Chairman and Chief Executive Officer]

 

 

 

 

 

)

 

 

 

 

ON BEHALF OF

)   FSA INSURANCE COMPANY

 

 

 

 

 

)

 

 

 

 

IN THE PRESENCE OF

)   /s/  Gregory J. Flemming

 

 

 

 

solely for the purpose of the undertakings of FSAIC set forth in Sections
6(a)(i) and 6(a)(ii) of this Annex.

 

19

 

SCHEDULE A

 

1.                                 Collateral

 

1.1                           The securities, financial instruments and deposits
of currency set out in the table below with a cross marked next to them are
acceptable forms of Collateral under the Agreement.

 

1.2                           Unless otherwise agreed between the Parties, the
Market Value (as defined in the Annex to the Agreement) of the Collateral
delivered pursuant to paragraph 5 by Borrower to Lender under the terms and
conditions of the Agreement shall on each Business Day represent not less than
the Market Value of the Loaned Securities together with the percentage contained
in the row of the table below corresponding to the particular form of
Collateral, referred to in the Agreement as the “Margin”.

 

Security Type:

Mark “X” if
acceptable
form of
Collateral:

Priority
Category:

Margin (%):

U.S. Treasury Bonds, Bills and Notes, or other direct obligations of, or
obligations guaranteed by, the U.S. Government



X

2

0%

Fannie Mae, FHLMC and GNMA debt or agency RMBS or CMBS securities



X

2

0%

Other RMBS or CMBS



X

4

0%

Credit Card ABS



X

4

0%

Auto Loan ABS



X

4

0%

Student Loan ABS



X

4

0%

Municipal Bonds



X

1

0%

CLO/CDO Securities



X

4

0%

Corporate Bonds



X

3

0%

Military Housing Bonds



X

5

0%

Domestic and International Project Finance Bonds



X

5

0%

Domestic Utility Bonds



X

5

0%

NIMs



X

5

0%

“Triple-X” Bonds



X

5

0%

 

20


 

“Refi” Bonds



X

5

0%

Westlake Facility



X

5

0%

Other Miscellaneous Securities owned by Borrower as of the Commitment Effective
Date




X

Deemed to have lowest Priority Category.



0%

 

1.3

Basis of Margin Maintenance:

 

 

 

 

 

 

 

 

 

Paragraph 5.4 (aggregation) shall not apply*

 

 

o

 

 

 

 

 

 

The assumption is that paragraph 5.4 (aggregation) applies unless the box is
ticked.

 

 

 

 

 

 

1.4

Paragraph 5.6 (netting of obligations to deliver Collateral and redeliver
Equivalent Collateral) shall not apply*

o

 

 

 

 

 

 

If paragraph 5.4 applies, the assumption is that paragraph 5.6 (netting) applies
unless the box is ticked.

 

 

 

 

 

 

2.

Base Currency

 

 

 

 

 

 

 

 

 

The Base Currency applicable to the Agreement is United States dollars.

 

 

 

 

 

 

 

 

3.

Places of Business

 

 

 

 

 

 

 

 

 

(See definition of Business Day.)

 

 

 

 

 

 

 

 

4.

Designated Office and Address for Notices

 

 

 

 

 

 

 

 

(A)

Designated office of Party A:  New York

 

 

 

 

 

Address for notices or communications to Party A:

 

 

 

Address:

31 West 52nd Street

 

 

New York, N.Y.  10019

 

 

 

 

Attention:

FP Operations

 

Facsimile No:

(212) 893-2717

 

Telephone No:

(212) 893-2700

 

Electronic Messaging System Details: gicops@fsa.com

 

 

 

 

with copies to:

 

 

 

 

 

Financial Security Assurance Inc.

 

Address:

31 West 52nd Street

 

 

New York, N.Y.  10019

 

 

 

 

Attention:

General Counsel

 

21


 

 

Facsimile:

(212) 857-0541

 

Electronic Messaging System Details: generalcounsel@fsa.com

 

 

 

 

FSA Insurance Company

 

c/o Financial Security Assurance Inc.

 

Address:

31 West 52nd Street

 

 

New York, N.Y.  10019

 

 

 

 

Attention:

General Counsel

 

Facsimile:

(212) 857 0541

 

Electronic Messaging System Details: generalcounsel@fsa.com

 

(B)                         Designated office of Party B:

 

Address for notices or communications to Party B:

 

Dexia Crédit Local New York Branch
445 Park Avenue
New York, NY 10022
USA
Phone: (212) 515 7000
Facsimile: (212) 753 5522

 

Attention:

 

Stephan Lefebvre

Head of Financial Markets

Phone: (212) 705 7070

Facsimile: (212) 753 7522

Electronic Messaging System Details: stephan.lefebvre@dexia-us.com

 

Frank Sansone

Treasurer

Phone: (212) 705 0775

Facsimile: (212) 705 0771

Electronic Messaging System Details: frank.sansone@dexia-us.com

 

John Bambino

Head of BO

Phone: (212) 705 0735

Facsimile: (212) 705 0711

Electronic Messaging System Details: john.bambino@dexia-us.com

 

with a copy to:

 

Dexia Crédit Local

1, Passerelle des Reflets

Tour Dexia La Défense 2

92913 La Défense Cedex

France

 

22


 

 

Attention:

Back Office Operations

 

Phone

33 1 58 58 77 77

 

Facsimile:

33 1 58 58 7290

 

5.

(A)

Agent of Party A for Service of Process

 

 

 

 

 

Name:

Financial Security Assurance (U.K.) Limited

 

 

 

 

 

 

Address:

1 Angel Court

 

 

 

London EC2R 7AE

 

 

 

United Kingdom

 

 

 

 

 

(B)

Agent of Party B for Service of Process

 

 

 

 

 

 

Name:

Dexia Crédit Local London Branch

 

 

Address:

Shackleton House

 

 

 

4 Battle Bridge Lane

 

 

 

UK - London SE1 2RB

 

 

 

 

6.

Agency

 

 

 

 

 

 

 

-

Paragraph 16 may apply to Party A*

o

 

 

 

 

 

-

Paragraph 16 may apply to Party B*

o

 

 

 

 

7.

Party Preparing the Agreement

 

 

 

 

 

Party A*

o

 

 

 

 

Party B*

o

 

23

 
